 

Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 


 

 

$250,000,000

 

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of April 28, 2015

 

by and among

 

PATRICK INDUSTRIES, INC.,

as Borrower,

 

the Lenders referred to herein,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender,

 

WELLS FARGO SECURITIES, LLC,

 

FIFTH THIRD BANK,

 

and

 

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Book Managers

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS

1

       

SECTION 1.1

Definitions

1

 

SECTION 1.2

Other Definitions and Provisions

31

 

SECTION 1.3

Accounting Terms

32

 

SECTION 1.4

UCC Terms

32

 

SECTION 1.5

Rounding

32

 

SECTION 1.6

References to Agreement and Laws

32

 

SECTION 1.7

Times of Day

32

 

SECTION 1.8

Letter of Credit Amounts

33

 

SECTION 1.9

Guaranty Obligations

33

 

SECTION 1.10

Covenant Compliance Generally

33

     

ARTICLE II REVOLVING CREDIT FACILITY

33

       

SECTION 2.1

Revolving Credit Loans

33

 

SECTION 2.2

Swingline Loans

34

 

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

36

 

SECTION 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

37

 

SECTION 2.5

Reductions of the Revolving Credit Commitment

38

 

SECTION 2.6

Termination of Revolving Credit Facility

39

       

ARTICLE III LETTER OF CREDIT FACILITY

39

       

SECTION 3.1

L/C Commitment

39

 

SECTION 3.2

Procedure for Issuance of Letters of Credit

40

 

SECTION 3.3

Commissions and Other Charges

40

 

SECTION 3.4

L/C Participations

41

 

SECTION 3.5

Reimbursement Obligation of the Borrower

42

 

SECTION 3.6

Obligations Absolute

42

 

SECTION 3.7

Effect of Letter of Credit Application

43

       

ARTICLE IV TERM LOAN FACILITY

         

SECTION 4.1

Term Loan.

43

 

SECTION 4.2

Procedure for Advance of Term Loan..

43

 

SECTION 4.3

Repayment of Term Loan

44

 

SECTION 4.4

Prepayments of Term Loan..

44

       

ARTICLE V GENERAL LOAN PROVISIONS

45

       

SECTION 5.1

Interest

45

 

SECTION 5.2

Notice and Manner of Conversion or Continuation of Loans

47

 

SECTION 5.3

Fees

47

 

 
i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Section   Page          

SECTION 5.4

Manner of Payment

48

 

SECTION 5.5

Evidence of Indebtedness

49

 

SECTION 5.6

Sharing of Payments by Lenders

49

 

SECTION 5.7

Administrative Agent’s Clawback

50

 

SECTION 5.8

Changed Circumstances

51

 

SECTION 5.9

Indemnity

52

 

SECTION 5.10

Increased Costs

52

 

SECTION 5.11

Taxes

54

 

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

58

 

SECTION 5.13

Incremental Revolving Credit Increases

59

 

SECTION 5.14

Cash Collateral..

61

 

SECTION 5.15

Defaulting Lenders

62

 

SECTION 5.16

Mandatory Prepayments.

65

       

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

66

       

SECTION 6.1

Conditions to Closing and Initial Extensions of Credit

66

 

SECTION 6.2

Conditions to All Extensions of Credit

71

       

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

72

       

SECTION 7.1

Organization; Power; Qualification

72

 

SECTION 7.2

Ownership

72

 

SECTION 7.3

Authorization Enforceability

72

 

SECTION 7.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

73

 

SECTION 7.5

Compliance with Law; Governmental Approvals

73

 

SECTION 7.6

Tax Returns and Payments

74

 

SECTION 7.7

Intellectual Property Matters

74

 

SECTION 7.8

Environmental Matters

74

 

SECTION 7.9

Employee Benefit Matters

75

 

SECTION 7.10

Margin Stock

76

 

SECTION 7.11

Government Regulation

77

 

SECTION 7.12

[Reserved]

77

 

SECTION 7.13

Employee Relations

77

 

SECTION 7.14

[Reserved]

77

 

SECTION 7.15

Financial Statements

77

 

SECTION 7.16

No Material Adverse Change

77

 

SECTION 7.17

Solvency

77

 

SECTION 7.18

Titles to Properties

78

 

SECTION 7.19

Litigation

78

 

SECTION 7.20

Absence of Defaults

78

 

SECTION 7.21

Anti-Corruption Laws and Sanctions

78

 

SECTION 7.22

Investment Bankers’ and Similar Fees

78

 

SECTION 7.23

Disclosure

78

 

 
ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Section   Page          

SECTION 7.24

Senior Indebtedness Status.

78

       

ARTICLE VIII AFFIRMATIVE COVENANTS

79

       

SECTION 8.1

Financial Statements and Budgets

79

 

SECTION 8.2

Certificates; Other Reports

80

 

SECTION 8.3

Notice of Litigation and Other Matters

82

 

SECTION 8.4

Preservation of Corporate Existence and Related Matters

83

 

SECTION 8.5

Maintenance of Property and Licenses

83

 

SECTION 8.6

Insurance

83

 

SECTION 8.7

Accounting Methods and Financial Records

84

 

SECTION 8.8

Payment of Taxes and Other Obligations

84

 

SECTION 8.9

Compliance with Laws and Approvals

84

 

SECTION 8.10

Environmental Laws

84

 

SECTION 8.11

Compliance with ERISA

85

 

SECTION 8.12

Compliance with Material Contracts

85

 

SECTION 8.13

Visits and Inspections

85

 

SECTION 8.14

Additional Subsidiaries and Real Property

85

 

SECTION 8.15

[Reserved]

87

 

SECTION 8.16

Use of Proceeds

87

 

SECTION 8.17

[Reserved]

87

 

SECTION 8.18

Compliance with Anti-Corruption Laws and Sanctions

88

 

SECTION 8.19

Corporate Governance

88

 

SECTION 8.20

Further Assurances

88

 

SECTION 8.21

Post Closing Matters

88

       

ARTICLE IX NEGATIVE COVENANTS

88

       

SECTION 9.1

Indebtedness

88

 

SECTION 9.2

Liens

90

 

SECTION 9.3

Investments

92

 

SECTION 9.4

Fundamental Changes

93

 

SECTION 9.5

Asset Dispositions

94

 

SECTION 9.6

Restricted Payments

95

 

SECTION 9.7

Transactions with Affiliates

95

 

SECTION 9.8

Accounting Changes; Organizational Documents

96

 

SECTION 9.9

Payments and Modifications of Subordinated Indebtedness

96

 

SECTION 9.10

No Further Negative Pledges; Restrictive Agreements

97

 

SECTION 9.11

Nature of Business

98

 

SECTION 9.12

[Reserved]

98

 

SECTION 9.13

Sale Leasebacks

98

 

SECTION 9.14

[Reserved]

98

 

SECTION 9.15

Financial Covenants

98

 

SECTION 9.16

[Reserved]

98

 

SECTION 9.17

Disposal of Subsidiary Interests

98

 

 
iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Section   Page        

ARTICLE X DEFAULT AND REMEDIES

98

       

SECTION 10.1

Events of Default

98

 

SECTION 10.2

Remedies

101

 

SECTION 10.3

Rights and Remedies Cumulative; Non-Waiver; etc.

101

 

SECTION 10.4

Crediting of Payments and Proceeds

102

 

SECTION 10.5

Administrative Agent May File Proofs of Claim

103

 

SECTION 10.6

Credit Bidding

104

       

ARTICLE XI THE ADMINISTRATIVE AGENT

104

       

SECTION 11.1

Appointment and Authority

104

 

SECTION 11.2

Rights as a Lender

105

 

SECTION 11.3

Exculpatory Provisions

105

 

SECTION 11.4

Reliance by the Administrative Agent

106

 

SECTION 11.5

Delegation of Duties

107

 

SECTION 11.6

Resignation of Administrative Agent

107

 

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders

108

 

SECTION 11.8

No Other Duties, Etc.

108

 

SECTION 11.9

Collateral and Guaranty Matters

108

 

SECTION 11.10

Secured Hedge Agreements and Secured Cash Management Agreements

109

       

ARTICLE XII MISCELLANEOUS

110

       

SECTION 12.1

Notices

110

 

SECTION 12.2

Amendments, Waivers and Consents

113

 

SECTION 12.3

Expenses; Indemnity

115

 

SECTION 12.4

Right of Set Off

117

 

SECTION 12.5

Governing Law; Jurisdiction, Etc.

118

 

SECTION 12.6

Waiver of Jury Trial

119

 

SECTION 12.7

Reversal of Payments

119

 

SECTION 12.8

Injunctive Relief

119

 

SECTION 12.9

Accounting Matters

120

 

SECTION 12.10

Successors and Assigns; Participations

120

 

SECTION 12.11

Treatment of Certain Information; Confidentiality

124

 

SECTION 12.12

Performance of Duties

125

 

SECTION 12.13

All Powers Coupled with Interest

125

 

SECTION 12.14

Survival

125

 

SECTION 12.15

Titles and Captions

126

 

SECTION 12.16

Severability of Provisions

126

 

SECTION 12.17

Counterparts; Integration; Effectiveness; Electronic Execution

126

 

SECTION 12.18

Term of Agreement

126

 

SECTION 12.19

USA PATRIOT Act

127

 

SECTION 12.20

Independent Effect of Covenants

127

 

SECTION 12.21

No Advisory or Fiduciary Responsibility.

127

 

 
iv

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Section   Page          

SECTION 12.22

Amendment and Restatement; No Novation

128

 

SECTION 12.23

Inconsistencies with Other Documents

128

 

 
v

--------------------------------------------------------------------------------

 

  

EXHIBITS

     

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Swingline Note

Exhibit A-3 - Form of Term Loan Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

     

SCHEDULES

      Schedule 1.1(a) - Commitments

Schedule 1.1

-

Existing Letters of Credit

Schedule 7.1

-

Jurisdictions of Organization and Qualification

Schedule 7.2

-

Subsidiaries and Capitalization

Schedule 7.9

-

ERISA Plans

Schedule 7.12

-

Material Contracts

Schedule 7.13

-

Labor and Collective Bargaining Agreements

Schedule 7.18

-

Real Property

Schedule 7.19

-

Litigation

Schedule 8.21

-

Post Closing Matters

Schedule 9.1

-

Existing Indebtedness

Schedule 9.2

-

Existing Liens

Schedule 9.3

-

Existing Loans, Advances and Investments

Schedule 9.7

-

Transactions with Affiliates

 

 
vi

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2015, by and among
PATRICK INDUSTRIES, INC., an Indiana corporation (the “Borrower”), the lenders
who are party to this Agreement and the lenders who may become a party to this
Agreement pursuant to the terms hereof (collectively with the lenders party
hereto, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

 

“Account” means any account as that term is defined in the UCC.

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

 
 

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote 10% or more of the securities or other equity interests of a
Person having ordinary voting power, or (b) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.

 

“After Acquired Real Estate” has the meaning assigned thereto in Section
8.14(c).

 

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing Level

Consolidated Total Leverage Ratio

 

Commitment Fee

 

LIBOR +

 

Base Rate +

I

Greater than 2.50 to 1.00

    0.30 %     2.25 %     1.25 %

II

Greater than or equal to 2.00 to 1.00, but less than or equal to 2.50 to 1.00

    0.25 %     2.00 %     1.00 %

III

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

    0.225 %     1.75 %     0.75 %

IV

Less than 1.50 to 1.00

    0.20 %     1.50 %     0.50 %

 

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) the Borrower is required to provide an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower; provided that (a) the Applicable Margin shall be
based on Pricing Level IV until the first Calculation Date occurring after the
Closing Date and, thereafter the Pricing Level shall be determined by reference
to the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
and (b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 8.2(a) for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

 

 
2

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(c) and 10.2 nor any of their other rights
under this Agreement.

 

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC, Fifth Third Bank and KeyBanc
Capital Markets Inc. in their capacity as joint lead arrangers and joint book
managers.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Borrower to any Person that is not a Credit Party or any
Subsidiary thereof. The term “Asset Disposition” shall not include (a) the sale
of inventory in the ordinary course of business, (b) the transfer of assets to
the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4, (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction, (d) the disposition of any Hedge Agreement, (e)
dispositions of Investments in cash and Cash Equivalents, (f) the transfer by
any Credit Party of its assets to any other Credit Party, (g) the transfer by
any Non-Guarantor Subsidiary of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer) and (h) the transfer by any Non-Guarantor
Subsidiary of its assets to any other Non-Guarantor Subsidiary.

 

 
3

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligations of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital
Lease.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50%, (c) LIBOR for an Interest Period of one month
plus 1.00%, and (d) 0.00%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate, or LIBOR (provided that clause (c) shall not be applicable
during any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

 

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Indianapolis, Indiana and New York, New York, are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP, but excluding in each case any such expenditures (i) made
to restore, replace, rebuild, develop, maintain, improve or upgrade property, to
the extent such expenditure is made with, or subsequently reimbursed out of,
insurance proceeds, indemnity payments, condemnation or similar awards (or
payments in lieu thereof) or damage recovery proceeds or other settlements
relating to any damage, loss, destruction or condemnation of such property (ii)
constituting reinvestment of the Net Cash Proceeds of any Asset Disposition,
(iii) made by Borrower or any Subsidiary as payment of the consideration for any
Acquisition (including any property, plant and equipment obtained as a part
thereof) and (iv) constituting the purchase price of equipment that is purchased
simultaneously with the trade in or sale of existing equipment.

 

 
4

--------------------------------------------------------------------------------

 

 

“Capital Lease” means a lease under which any Capital Lease Obligations arise.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the Issuing Lender (with notice thereof to
the Administrative Agent), for the benefit of the Issuing Lenders, the Swingline
Lender or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations or Swingline Loans,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent, such Issuing Lender and the Swingline
Lender, as applicable. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one year from the date of acquisition thereof, (b) commercial
paper maturing no more than one year from the date of creation thereof and
currently having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) certificates of deposit maturing no more than one year from the
date of creation thereof issued by commercial banks incorporated under the laws
of the United States, each having combined capital, surplus and undivided
profits of not less than $250,000,000, or (d) time deposits with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

“Change in Control” means an event or series of events by which:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
the Permitted Investors becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group” shall
be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than 40% of the Equity Interests of the Borrower
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of Borrower; or

 

(b)     there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Equity Interests in excess of $3,000,000 any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Borrower or any
of its Subsidiaries to repurchase, redeem or repay all or any part of the
Indebtedness or Equity Interests provided for therein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment, a
Term Loan Commitment or any other commitment.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Credit Party’s books and records, Equipment, or Inventory, in each case,
in form and substance reasonably satisfactory to Agent.

 

 
6

--------------------------------------------------------------------------------

 

 

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA for
the Borrower and its Subsidiaries adjusted on a Pro Forma Basis.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes paid or accrued during such period, (ii) Consolidated Interest
Expense for such period, (iii) amortization, depreciation and other non-cash
charges for such period (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), (iv) extraordinary losses
and non-recurring charges during such period, (v) Transaction Costs (to the
extent not capitalized), (vi) the write-off of deferred financing fees and the
payment of any prepayment or redemption premium in respect of existing
Indebtedness and (vii) restructuring charges, less (c) the sum of the following,
without duplication, to the extent included in determining Consolidated Net
Income for such period: (i) interest income (ii) any extraordinary gains and
(iii) non-cash gains and non-cash items increasing Consolidated Net Income.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Borrower and its
Subsidiaries in accordance with GAAP, cash interest expense (including, without
limitation, cash interest expense attributable to Capital Lease Obligations and
Synthetic Leases and all net payment obligations pursuant to Hedge Agreements)
for such period, but excluding, however, (a) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses, pay-in-kind interest
expense, the amortization of original issue discount resulting from Indebtedness
below par and any other amounts of non-cash interest, (b) any non-cash interest
expense attributable to the mark-to-market valuation of obligations pursuant to
Hedge Agreements, (c) any one-time cash costs associated with breakage costs in
respect of Hedge Agreements and (d) premiums or fees associated with the early
repayment of Indebtedness (including prepayment of outstanding Indebtedness on
the Closing Date).

 

 

 
7

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” means, for any date of determination,
the ratio of:

 

(a)     Consolidated EBITDA minus (i) Restricted Payments, minus (ii) Taxes
paid, minus (iii) Capital Expenditures (not financed through a Debt Issuance
(other than Revolving Credit Loans) or Equity Issuance permitted hereunder), all
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date; to

 

(b)     (i) For the first test period following the Closing Date, Consolidated
Fixed Charges for the fiscal quarter ending on or immediately prior to such date
multiplied by four (4); (ii) for the second test period following the Closing
Date, Consolidated Fixed Charges for the period of two (2) fiscal quarters
ending on or immediately prior to such date multiplied by two (2); (iii) for the
third test period following the Closing Date, Consolidated Fixed Charges for the
period of three (3) fiscal quarters ending on or immediately prior to such date
multiplied by four-thirds (4/3); and (iv) for any date of determination
thereafter, Consolidated Fixed Charges for the period of four (4) fiscal
quarters ending on or immediately prior to such date.

 

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense, (b) scheduled principal payments with respect to Indebtedness; provided
that principal payments attributed to the Term Loan shall be based on the
originally scheduled amortization of the Term Loan irrespective of any
prepayments.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes,
and (d) any gain or loss from Asset Dispositions during such period.

 

 
8

--------------------------------------------------------------------------------

 

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
Adjusted EBITDA for the period of four (4) consecutive fiscal quarters ending on
or immediately prior to such date. Notwithstanding the foregoing, for purposes
of Section 9.15(a) only, Consolidated Total Leverage Ratio means, as of any date
of determination, the ratio of (a) Consolidated Total Indebtedness on the date
which is two days after the last day of the immediately preceding fiscal quarter
to (b) Consolidated Adjusted EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, the Term Loan, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

 
9

--------------------------------------------------------------------------------

 

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Term Loan Maturity Date; provided,
that if such Equity Interests is issued pursuant to a plan for the benefit of
the Borrower or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, written allegations,
notices of noncompliance or violation, governmental investigations or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
any and all claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages, contribution,
indemnification cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health from exposure to Hazardous Materials or the environment.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, written interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health from
exposure to Hazardous Materials or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.

 

 
10

--------------------------------------------------------------------------------

 

 

“Equipment” means equipment as that term is defined in the UCC.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under any Subsidiary Guaranty Agreement).
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.

 

 
11

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11and (d) any United States federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 24, 2012, by and among Borrower, Administrative Agent and the Lenders
party thereto.

 

“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, and (iv) the aggregate principal amount of the Term Loan made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

 
12

--------------------------------------------------------------------------------

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, “Federal Funds Rate” means, for
such day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent; provided further that
if such rate is less than zero, the Federal Funds Rate shall be deemed to be
zero for the purposes of this Agreement.

 

“Fee Letters” means (a) the separate fee letter agreement dated March 19, 2015,
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC and (b) any such
other fee letter agreements entered into by Borrower and any other Arrangers
prior to the Closing Date.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

 
13

--------------------------------------------------------------------------------

 

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with, or issued
by, any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

 
14

--------------------------------------------------------------------------------

 

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent, or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Credit
Party, in each case in its capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13.

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13.

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13.

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13.

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)     all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

 

(b)     all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, liabilities in
respect of any indemnification obligation, adjustment of purchase price,
earn-out, non-compete, or similar obligation of Borrower or the applicable
Credit Party incurred in connection with the consummation of one or more
Permitted Acquisitions to the extent required to be reflected as a liability on
the Borrower’s balance sheet in accordance with GAAP), except trade payables
arising in the ordinary course of business and repayable in accordance with
customary trade practices, or that are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

 

 
15

--------------------------------------------------------------------------------

 

 

(c)     the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and obligations in respect of Synthetic
Leases (regardless of whether accounted for as indebtedness under GAAP);

 

(d)     all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

 

(e)     all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

 

(f)     all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

 

(g)     all obligations of any such Person in respect of Disqualified Equity
Interests;

 

(h)     all outstanding payment obligations with respect to Synthetic Leases;

 

(i)     the outstanding attributed principal amount under any asset
securitization program;

 

(j)     all net obligations of such Person under any Hedge Agreements; and

 

(k)     all Guaranty Obligations of any such Person with respect to any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

 
16

--------------------------------------------------------------------------------

 

 

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

 

“Inventory” means inventory as that term is defined in the UCC.

 

“Investments” has the meaning assigned thereto in Section 9.3.

 

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, and with respect to the Existing Letters of Credit,
Wells Fargo, in its capacity as issuer thereof, or any successor thereto.

 

“Key Person Life Insurance Policies” means (i) the life insurance policy issued
by Massachusetts Mutual Life Insurance Company with policy number 6 069 237
naming Keith Kankel as the insured, (ii) the life insurance policy issued by
Bankers United Life Assurance Company with policy number D-1 naming Mervin Lung
as the insured, (iii) the life insurance policy issued by Equitable Variable
Life Insurance Company with policy number AA39227508 naming Harold E. Wyland as
the insured, (iv) the life insurance policy issued by Equitable Variable Life
Insurance Company with policy number 37206710 naming Keith V. Kankel as the
insured, (v) the life insurance policy issued by Equitable Variable Life
Insurance Company with policy number 37206713 naming Mervin D. Lung as the
insured, (vi) the life insurance policy issued by Jackson National Life
Insurance Company with policy number 07953170 naming Mervin D. Lung as the
insured, (vii) the life insurance policy issued by Jackson National Life
Insurance Company with policy number 676114U naming Mervin D. Lung as the
insured.

 

“L/C Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender.

 

“Lender” has the meaning assigned thereto in the introductory paragraph hereto.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

 
17

--------------------------------------------------------------------------------

 

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

 

“LIBOR” means,

 

(a)     for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the applicable Interest Period (rounded upward, if necessary, to the nearest
1/16th of 1%). If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.

 

(b)     for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/16th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/16th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

LIBOR

 

1.00-Eurodollar Reserve Percentage

 

 
18

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligations or other title retention agreement relating to such
asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letters, any Subsidiary
Guaranty Agreements, and each other document, instrument, certificate and
agreement executed and delivered by the Credit Parties or any of their
respective Subsidiaries in favor of or provided to the Administrative Agent or
any Secured Party in connection with this Agreement or otherwise referred to
herein or contemplated hereby (excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or financial condition of such Persons, taken as a whole, (b) a
material impairment of the ability of such Persons, taken as a whole, to perform
their material obligations under the Loan Documents, (c) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under the
Loan Documents or (d) an impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party as a result of an action or failure to act on the part of such Credit
Party.

 

“Material Contract” means any other contract or agreement, written or oral, of
any Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and the Issuing Lender at such time in their sole discretion.

 

 
19

--------------------------------------------------------------------------------

 

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Credit Party or such Subsidiary in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, as any such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding seven (7) years.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such Asset Disposition,
the amount of such excess shall constitute Net Cash Proceeds), (ii) all
reasonable fees, commissions and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all reasonable underwriting and other fees, commissions and
expenses incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 12.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

“Notes” means the collective reference to the Revolving Credit Notes, the Term
Notes and the Swingline Note.

 

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.

 

 
20

--------------------------------------------------------------------------------

 

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including reasonable and
documented attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Credit
Parties and each of their respective Subsidiaries to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws, naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“OFAC” means The Office of Foreign Asset Control of the U.S. Department of the
Treasury.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

 

“Participant” has the meaning assigned thereto in Section 12.10(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

 
21

--------------------------------------------------------------------------------

 

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

 

(a)     no less than ten (10) days (or such lesser period as reasonably approved
by Administrative Agent) prior to the proposed closing date of such Acquisition,
the Borrower shall have delivered written notice of such Acquisition to the
Administrative Agent and the Lenders, which notice shall include the proposed
closing date of such Acquisition, if known;

 

(b)     the Acquisition shall have been approved by the board of directors (or
equivalent governing body) and/or the stockholders (or other equityholders) of
the Person to be acquired;

 

(c)     the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;

 

(d)     if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

 

(e)     the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.14 to be
delivered at the time required pursuant to Section 8.14;

 

(f)     no later than three (3) Business Days prior to the proposed closing date
of such Acquisition, the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that on a Pro Forma Basis (after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith), the
Consolidated Total Leverage Ratio is less than or equal to 2.25 to 1.00;

 

(g)     no later than three (3) Business Days prior to the proposed closing date
of such Acquisition the Borrower, to the extent requested by the Administrative
Agent, (i) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) shall have delivered to, or made available for
inspection by, the Administrative Agent substantially complete Permitted
Acquisition Diligence Information, which shall be in form and substance
reasonably satisfactory to the Administrative Agent;

 

 
22

--------------------------------------------------------------------------------

 

 

(h)     no Event of Default or, to the Borrower’s knowledge, Default shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness incurred in connection therewith;

 

(i)     Reserved;

 

(j)     Reserved; and

 

(k)     the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other Acquisition.

 

“Permitted Acquisition Diligence Information” means with respect to any
Acquisition proposed by the Borrower or any Subsidiary Guarantor, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such Acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

 

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition, including, without limitation, all legal opinions, if any, and each
other document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from a secured lender perspective) business judgment.

 

“Permitted Investors” means, collectively, the Persons who hold the Equity
Interests of the Borrower on the Closing Date.

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

“Permitted Sale Leaseback Transactions” means sales by the Borrower of interests
in real property to a third party or parties, which real property interests are
then leased back to the Borrower and which the Borrower intends to use for
substantially the same purpose as used prior to the initial transfer, provided
that for any such sale leaseback transaction (or series of related sale
leaseback transactions), the aggregate fair market value of the real property
interests transferred together with the real property interests transferred in
all other sale leaseback transactions consummated after the Closing Date does
not exceed $7,000,000.

 

 
23

--------------------------------------------------------------------------------

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions (or any Acquisitions
consummated prior to the Closing Date) that have been consummated during the
applicable period) shall be deemed to have occurred as of the first day of the
applicable period of measurement and all income statement items (whether
positive or negative) attributable to the Property or Person disposed of in a
Specified Disposition shall be excluded and all income statement items (whether
positive or negative) attributable to the Property or Person acquired in a
Permitted Acquisition shall be included (provided that such income statement
items to be included are reflected in financial statements or other financial
data reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact).
Pro forma adjustments for cost savings may be applied to any financial covenant
or related definitions solely to the extent that such adjustments (i) are
reasonably expected to be realized within twelve (12) months of such Specified
Transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent, and (ii) are
acceptable to Administrative Agent in its Permitted Discretion; provided that
the foregoing pro forma adjustment for cost savings shall be without duplication
of any cost savings or additional costs that are already included in the
calculation of Consolidated EBITDA.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Public Lenders” has the meaning assigned thereto in Section 8.2.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by the Borrower or its Subsidiaries.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

 

“Register” has the meaning assigned thereto in Section 12.10(c).

 

 
24

--------------------------------------------------------------------------------

 

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Required Lenders” means, at any date, any combination of Lenders holding more
than 50% of the aggregate amount of the Total Credit Exposures of all Lenders;
provided, however, that the Total Credit Exposure of any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders; provided
further that if there is more than one Lender who is not a Defaulting Lender,
the number of “Required Lenders” shall never be less than two (2).

 

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than 50% of the sum of the aggregate
amount of the Revolving Credit Commitment or, if the Revolving Credit Commitment
has been terminated, any combination of Revolving Credit Lenders holding more
than 50% of the aggregate Extensions of Credit under the Revolving Credit
Facility; provided, however, that the Revolving Credit Commitment of, and the
portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders;
provided further that if there is more than one Lender who is not a Defaulting
Lender, the number of “Required Revolving Credit Lenders” shall never be less
than two (2).

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 9.6.

 

“Revolving Credit Availability” means, at any date, the aggregate Revolving
Credit Commitment of all Revolving Credit Lenders, minus the aggregate Revolving
Credit Outstandings of all Revolving Credit Lenders.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $175,000,000.

 

 
25

--------------------------------------------------------------------------------

 

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) April 28,
2020, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

 

 
26

--------------------------------------------------------------------------------

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge between or among any Credit Party and
any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

 

“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, the Subsidiary Guaranty Agreement, and each other agreement or
writing pursuant to which any Credit Party pledges or grants a security interest
in any Property or assets securing the Secured Obligations.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date the sum of fair value of the assets of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

 
27

--------------------------------------------------------------------------------

 

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.

 

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition or any other acquisition made with the consent of the Required
Lenders, (c) the Transactions and (d) any Restricted Payment made in reliance on
clause (d) of Section 9.6.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent and evidenced by a written
subordination agreement or agreements in form and substance reasonably
acceptable to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect Domestic
Subsidiaries of the Borrower in existence on the Closing Date or which becomes a
party to the Subsidiary Guaranty Agreement pursuant to Section 8.14.

 

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, which
shall be in form and substance acceptable to the Administrative Agent.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

 
28

--------------------------------------------------------------------------------

 

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Term Loan, to the account of the
Borrower hereunder on the Closing Date in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on the Register, as such
amount may be reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Term Loan Lenders, the aggregate
commitment of all Term Loan Lenders to make such Term Loan. The aggregate Term
Loan Commitment of all Term Loan Lenders on the Closing Date shall be
$75,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loan.

 

“Term Loan Maturity Date” means the first to occur of (a) April 28, 2020, and
(b) the date of acceleration of the Term Loan pursuant to Section 10.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loan made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any amendments,
spplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loan
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loan.

 

“Term Loan” means the term loan made, or to be made, to the Borrower by the Term
Loan Lenders pursuant to Section 4.1.

 

 
29

--------------------------------------------------------------------------------

 

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower that would have a Material Adverse
Effect: (a) a “Reportable Event” described in Section 4043 of ERISA for which
the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

 

“Threshold Amount” means $5,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loan of such Lender
at such time.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Credit Facility or such Permitted Acquisition, as applicable.

 

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness (other than Indebtedness permitted pursuant to Section 9.1) on the
Closing Date, (b) the initial Extensions of Credit, and (c)  the payment of the
Transaction Costs incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of Illinois.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

 
30

--------------------------------------------------------------------------------

 

 

“United States” means the United States of America.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Equity Interests of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

 

SECTION 1.2     Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”.

 

SECTION 1.3     Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

SECTION 1.4     UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

 

 
31

--------------------------------------------------------------------------------

 

 

SECTION 1.5     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.6     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) any definition or reference to any
Applicable Law, including, without limitation, the Code, the Commodity Exchange
Act, ERISA, the Exchange Act, the PATRIOT Act, the Securities Act of 1933, the
UCC, the Investment Company Act of 1940, the Interstate Commerce Act, the
Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

SECTION 1.7     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

SECTION 1.8     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

SECTION 1.9     Guaranty Obligations. Unless otherwise specified, the amount of
any Guaranty Obligation shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation.

 

SECTION 1.10     Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the annual financial statements
of the Borrower and its Subsidiaries delivered pursuant to Section 8.1(a) or
(b), as applicable. Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

 
32

--------------------------------------------------------------------------------

 

 

ARTICLE II

REVOLVING CREDIT FACILITY

 

SECTION 2.1     Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower from time to time from the Closing Date to, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

 

SECTION 2.2     Swingline Loans.

 

(a)     Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(e) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may in its
sole discretion make Swingline Loans to the Borrower from time to time from the
Closing Date to, but not including, the Revolving Credit Maturity Date;
provided, that (a) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the Swingline Commitment.

 

(b)     Refunding.

 

(i)     The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

 

 
33

--------------------------------------------------------------------------------

 

 

(ii)     The Borrower shall pay to the Swingline Lender on demand in immediately
available funds the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrower irrevocably authorizes the Administrative Agent to charge
any account maintained by the Borrower with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.

 

(iii)     If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount. Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

 

 
34

--------------------------------------------------------------------------------

 

 

(iv)     Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section  2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Credit Party or any other Revolving Credit
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(v)     If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Credit Lender pursuant to the foregoing provisions
of this Section 2.2(b) by the time specified in Section 2.2(b)(i), the Swingline
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swingline Lender at a rate per annum
equal to the applicable Federal Funds Rate, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Revolving
Credit Lender’s Revolving Credit Loan or Swingline Participation Amount, as the
case may be. A certificate of the Swingline Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(c)     Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, this Section 2.2 shall be subject to the terms and conditions
of Section 5.14 and Section 5.15.

 

SECTION 2.3     Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

 

(a)     Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 2:00 p.m. (i) on the same Business Day as
each Base Rate Loan or Swingline Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. If the Borrower fails to specify a type
of Loan in a Notice of Borrowing, then the applicable Loans shall be made as
Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in any
such Notice of Borrowing, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. A Notice of Borrowing
received after 2:00 p.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

 

 
35

--------------------------------------------------------------------------------

 

 

(b)     Disbursement of Revolving Credit and Swingline Loans. Not later than
3:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 5.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

 

SECTION 2.4     Repayment and Prepayment of Revolving Credit and Swingline
Loans.

 

(a)     Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.

 

(b)     Mandatory Prepayments. In addition to the requirements of Section 5.16,
if at any time the Revolving Credit Outstandings exceed the Revolving Credit
Commitment, the Borrower agrees to repay within one Business Day following
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Revolving Credit Lenders, Extensions of Credit in an amount
equal to such excess with each such repayment applied first, to the principal
amount of outstanding Swingline Loans, second to the principal amount of
outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to such excess (such Cash Collateral to be
applied in accordance with Section 10.2(b)).

 

 
36

--------------------------------------------------------------------------------

 

 

(c)     Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
2:00 p.m. (i) on the same Business Day as each Base Rate Loan or each Swingline
Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $100,000 or a whole multiple of
$100,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $1,000,000 or a whole multiple of $100,000 in excess thereof with
respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 2:00 p.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 5.9).

 

(d)     [Reserved].

 

(e)     Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

 

(f)     Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

 

SECTION 2.5     Reductions of the Revolving Credit Commitment.

 

(a)     Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least three (3) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any written notice of a reduction of the
Revolving Credit Commitment delivered in connection with any refinancing of all
of the Credit Facility with the proceeds of such refinancing or of any other
incurrence of Indebtedness or a Change of Control transaction may be, if
expressly so stated to be, contingent upon the consummation of such refinancing
or incurrence or Change of Control transaction and may be revoked by the
Borrower in the event such refinancing or Change of Control transaction is not
consummated.

 

 
37

--------------------------------------------------------------------------------

 

 

(b)      [Reserved].

 

(c)     Corresponding Payment. Each permanent reduction or prepayment permitted
or required pursuant to this Section shall be accompanied by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans,
Swingline Loans and L/C Obligations, as applicable, after such reduction to the
Revolving Credit Commitment as so reduced and if the aggregate amount of all
outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess. Such Cash Collateral shall be applied in accordance with
Section 10.2(b). Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving Credit Loans and
Swingline Loans (and furnishing of Cash Collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

SECTION 2.6     Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

 

 
38

--------------------------------------------------------------------------------

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

 

SECTION 3.1     L/C Commitment.

 

(a)     Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.4(a), agrees to issue standby and commercial letters of credit (the “Letters
of Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the fifth Business Day prior to the Revolving
Credit Maturity Date in such form as may be approved from time to time by the
Issuing Lender; provided, that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (a) the L/C
Obligations would exceed the L/C Commitment or (b) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $50,000, (or such
lesser amount as agreed to by the Issuing Lender), (ii) be a standby or
commercial letter of credit issued to support obligations of the Borrower or any
of its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the third Business Day prior to the Revolving
Credit Maturity Date; provided, that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods beyond the
date that is three Business Days prior to the Revolving Credit Maturity Date if,
on or before the Revolving Credit Maturity Date, the Borrowers shall Cash
Collateralize the L/C Obligations thereunder in an amount not less than the
Minimum Collateral Amount as of such date plus accrued and unpaid interest
thereon and (iv) be subject to the Uniform Customs and/or ISP98, as set forth in
the Letter of Credit Application or as determined by the Issuing Lender and, to
the extent not inconsistent therewith, the laws of the State of Illinois. The
Issuing Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing such Letter of Credit, or any Applicable Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to the Issuing Lender as of the Closing Date
and that the Issuing Lender in good faith deems material to it, or (C) the
conditions set forth in Section 6.2 are not satisfied. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.

 

(b)     Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

 

SECTION 3.2     Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office a Letter
of Credit Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the Issuing Lender shall process such Letter of Credit Application
and the certificates, documents and other papers and information delivered to it
in connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than two (2) Business Days after its receipt of the
Letter of Credit Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
by the Issuing Lender and the Borrower. The Issuing Lender shall promptly
furnish to the Borrower a copy of such Letter of Credit and promptly notify each
Revolving Credit Lender of the issuance and upon request by any Lender, furnish
to such Revolving Credit Lender a copy of such Letter of Credit and the amount
of such Revolving Credit Lender’s participation therein.

 

 
39

--------------------------------------------------------------------------------

 

 

SECTION 3.3     Commissions and Other Charges.

 

(a)     Letter of Credit Commissions. Subject to Section 5.16(f), the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in the amount equal to the daily amount available to be drawn under
such Letter of Credit times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined on a per annum basis). Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Revolving Credit Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

 

(b)     Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender, an
annual issuance fee equal to 0.25% times the face amount of each Letter of
Credit with respect to each Letter of Credit. Such issuance fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.

 

(c)     Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
fees, costs, charges and expenses as are incurred or charged by the Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit issued by it.

 

SECTION 3.4     L/C Participations.

 

(a)     The Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

 

 
40

--------------------------------------------------------------------------------

 

 

(b)     Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.

 

(c)     Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this Section,
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise), or any payment of interest on
account thereof, the Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.

 

SECTION 3.5     Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall promptly notify the
Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Base Rate on the applicable repayment date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan bearing interest at the Base Rate in such
amount, the proceeds of which shall be applied to reimburse the Issuing Lender
for the amount of the related drawing and such fees and expenses. Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse the Issuing Lender for
any draft paid under a Letter of Credit is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

 

 
41

--------------------------------------------------------------------------------

 

 

SECTION 3.6     Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

 

SECTION 3.7     Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

ARTICLE IV

 

TERM LOAN FACILITY

 

 

 

SECTION 4.1     Term Loan. Subject to the terms and conditions of this Agreement
and the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Term
Loan Lender severally agrees to make the Term Loan to the Borrower on the
Closing Date in a principal amount equal to such Lender’s Term Loan Commitment
as of the Closing Date.

 

 
42

--------------------------------------------------------------------------------

 

 

SECTION 4.2      Procedure for Advance of Term Loan. The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing prior to 11:00 a.m. on
the Closing Date requesting that the Term Loan Lenders make the Term Loan as a
Base Rate Loan on such date (provided that the Borrower may request, no later
than three (3) Business Days prior to the Closing Date, that the Lenders make
the Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement). Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 1:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Term Loan to be made by such Term Loan Lender on the Closing
Date. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.

 

SECTION 4.3     Repayment of Term Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing June 30, 2015 as set forth below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:

 

 

YEAR

PAYMENT DATE

 

PRINCIPAL INSTALLMENT
($)

 

2015

June 30, 2015

  $ 2,678,571.20    

September 30, 2015

  $ 2,678,571.20    

December 31, 2015

  $ 2,678,571.20  

2016

March 31, 2016

  $ 2,678,571.20    

June 30, 2016

  $ 2,678,571.20    

September 30, 2016

  $ 2,678,571.20    

December 31, 2016

  $ 2,678,571.20  

2017

March 31, 2017

  $ 2,678,571.20    

June 30, 2017

  $ 2,678,571.20    

September 30, 2017

  $ 2,678,571.20    

December 31, 2017

  $ 2,678,571.20  

2018

March 31, 2018

  $ 2,678,571.20    

June 30, 2018

  $ 2,678,571.20    

September 30, 2018

  $ 2,678,571.20    

December 31, 2018

  $ 2,678,571.20  

2019

March 31, 2019

  $ 2,678,571.20    

June 30, 2019

  $ 2,678,571.20    

September 30, 2019

  $ 2,678,571.20    

December 31, 2019

  $ 2,678,571.20  

2020

March 31, 2020

  $ 2,678,571.20  

 

 
43

--------------------------------------------------------------------------------

 

 

If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date

 

SECTION 4.4     Prepayments of Term Loan. In addition to any mandatory
prepayments required under Section 5.16, the Borrower shall have the right at
any time and from time to time, without premium or penalty, to prepay the Term
Loan, in whole or in part, upon delivery to the Administrative Agent of a Notice
of Prepayment not later than 11:00 a.m. (i) on the same Business Day as each
Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate
Loan, specifying the date and amount of repayment, whether the repayment is of
LIBOR Rate Loans or Base Rate Loans or a combination thereof, and if a
combination thereof, the amount allocable to each. Each optional prepayment of
the Term Loan hereunder shall be in an aggregate principal amount of at least
$1,000,000 or any whole multiple of $250,000 in excess thereof and shall be
applied to the outstanding principal installments of the Term Loan as directed
by the Borrower. Each repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof. A Notice of Prepayment received after
2:00 p.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment. Notwithstanding the foregoing, any Notice of Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any other incurrence of Indebtedness or a Change of
Control transaction may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or Change of Control transaction
and may be revoked by the Borrower in the event such refinancing or Change of
Control transaction is not consummated.

 

ARTICLE V

GENERAL LOAN PROVISIONS

 

SECTION 5.1     Interest.

 

(a)     Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loan shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9 of this Agreement) and (ii) any
Swingline Loan shall bear interest at the Base Rate plus the Applicable Margin.
The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2.

 

(b)     Interest Periods. In connection with each LIBOR Rate Loan, the Borrower,
by giving notice at the times described in Section 2.3 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months; provided that:

 

 
44

--------------------------------------------------------------------------------

 

 

(i)     the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(ii)     if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

(iii)     any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(iv)     no Interest Period shall extend beyond the Revolving Credit Maturity
Date or the Term Loan Maturity Date, as applicable, and Interest Periods shall
be selected by the Borrower so as to permit the Borrower to make mandatory
reductions of the Revolving Credit Commitment and the quarterly principal
installment payments pursuant to Section 4.3 without payment of any amounts
pursuant to Section 5.9; and

 

(v)     there shall be no more than eight (8) Interest Periods in effect at any
time.

 

(c)     Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
10.1(a), (b), (j) or (k), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of 2% in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to 2% in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
2% in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.

 

(d)     Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2015; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

 

 
45

--------------------------------------------------------------------------------

 

 

(e)     Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

 

SECTION 5.2     Notice and Manner of Conversion or Continuation of Loans.
Provided that no Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $100,000 or any whole multiple of $100,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. If the Borrower
fails to give a timely Notice of Conversion/Continuation prior to the end of the
Interest Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan
shall be converted to a Base Rate Loan. Any such automatic conversion to a Base
Rate Loan shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Rate Loan. If the Borrower requests
a conversion to, or continuation of, LIBOR Rate Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swingline Loan may not
be converted to a LIBOR Rate Loan. The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

 

 
46

--------------------------------------------------------------------------------

 

 

SECTION 5.3     Fees.

 

(a)     Commitment Fee. Commencing on the Closing Date, subject to Section
5.16(f), the Borrower shall pay to the Administrative Agent, for the account of
the Revolving Credit Lenders, a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to the Applicable Margin on the average daily
unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any); provided, that the amount
of outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee. The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing June 30, 2015 and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been paid and satisfied in full, all Letters of Credit have
been terminated or expired (or have been Cash Collateralized) and the Revolving
Credit Commitment has been terminated. Such commitment fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.

 

(b)     [Reserved].

 

(c)     Other fees. The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the time specified in the Fee Letters. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

SECTION 5.4     Manner of Payment.

 

(a)     Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 2:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 5:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 5:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of Administrative Agent’s fees or
expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be
paid to the Administrative Agent for the account of the applicable Lender.
Subject to Section 5.1(b)(ii), if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

 

 
47

--------------------------------------------------------------------------------

 

 

(b)     Defaulting Lenders. Notwithstanding the foregoing clause (a), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15(a)(ii).

 

SECTION 5.5     Evidence of Indebtedness.

 

(a)     Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and its Subsidiaries and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note, a Term Loan Note and/or Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loans,
the Term Loan and/or Swingline Loans, as applicable, in addition to such
accounts or records. Each Lender may attach schedules to its Notes and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

(b)     Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 

SECTION 5.6     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

 

 
48

--------------------------------------------------------------------------------

 

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

 

(ii)     the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 5.7     Administrative Agent’s Clawback.

 

(a)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 4.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

 
49

--------------------------------------------------------------------------------

 

 

(b)     Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(c)     Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

 

SECTION 5.8     Changed Circumstances.

 

(a)     Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.

 

 
50

--------------------------------------------------------------------------------

 

 

(b)     Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans, and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

 

SECTION 5.9     Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

 

SECTION 5.10     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;

 

 
51

--------------------------------------------------------------------------------

 

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)     impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or such other Recipient, the Borrower shall promptly
pay to any such Lender, the Issuing Lender or such other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Issuing Lender or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

 
52

--------------------------------------------------------------------------------

 

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
or such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Lender’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

SECTION 5.11     Taxes.

 

(a)     Defined Terms. For purposes of this Section 5.11, the term “Lender”
includes the Issuing Lender and the term “Applicable Law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(c)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

 

 
53

--------------------------------------------------------------------------------

 

 

(d)     Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error. The Borrower shall also indemnify the
Administrative Agent, within ten (10) days after demand therefor, for any amount
which a Lender or the Issuing Lender for any reason fails to pay indefeasibly to
the Administrative Agent as required by paragraph (g) below; provided that, such
Lender or the Issuing Lender, as the case may be, shall indemnify the Borrower
to the extent of any payment the Borrower makes to the Administrative Agent
pursuant to this sentence. In addition, the Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for any incremental Taxes that may become payable by such
Administrative Agent, Lender (or its beneficial owners) or Issuing Lender as a
result of any failure of any Credit Party to pay any Taxes when due to the
appropriate Governmental Authority or to deliver to such Administrative Agent,
pursuant to clause (d), documentation evidencing the payment of Taxes.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 5.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

 
54

--------------------------------------------------------------------------------

 

 

(g)     Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)     duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

 

(ii)     duly completed copies of IRS Form W-8ECI;

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN; or

 

(iv)     any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with any
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Administrative Agent and the Borrower to
comply with their respective obligations, if any, under FATCA and to determine
that such Lender has complied such applicable requirements; and (D) provide a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Lender certifying that such Lender has
complied with any necessary requirements to establish an exemption from
withholding under FATCA. To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or Issuing Lender, such Lender or Issuing Lender shall, to the extent
permitted by Applicable Law, deliver to the Borrower and the Administrative
Agent revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender’s or such Issuing Lender’s
compliance with their respective obligations under FATCA.

 

 
55

--------------------------------------------------------------------------------

 

 

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)     Indemnification of the Administrative Agent. Each Lender and the Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(i). The agreements in paragraph (i) shall survive the resignation and/or
replacement of the Administrative Agent.

 

(j)     Survival. Each party’s obligations under this Section 5.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

 
56

--------------------------------------------------------------------------------

 

 

SECTION 5.12     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender hereunder or becomes a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.10 or Section 5.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)       the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.9;

 

(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with Applicable Law; and

 

 
57

--------------------------------------------------------------------------------

 

 

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 5.13     Incremental Revolving Credit Increases.

 

(a)     At any time after the Closing Date, the Borrower may by written notice
to the Administrative Agent elect to request the establishment of one or more
increases in the Revolving Credit Commitments (the “Incremental Revolving Credit
Commitments”) to make incremental revolving credit loans (any such increases,
the “Incremental Revolving Credit Increases”); provided that (1) the total
aggregate amount for all such Incremental Revolving Credit Commitments shall not
(as of any date of incurrence thereof) exceed $50,000,000 and (2) the total
aggregate amount for each Incremental Revolving Credit Commitment (and the
Incremental Revolving Credit Increases made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Revolving Credit Commitment shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Revolving Credit Commitment (any such Person, an “Incremental Lender”). Any
Lender or any Incremental Lender offered or approached to provide all or a
portion of any Incremental Revolving Credit Commitment may elect or decline, in
its sole discretion, to provide such Incremental Revolving Credit Commitment.
Any Incremental Revolving Credit Commitment shall become effective as of such
Increased Amount Date; provided that:

 

(A)     no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Credit
Commitment, (2) the making of any Incremental Revolving Credit Increases
pursuant thereto and (3) any Permitted Acquisition consummated in connection
therewith;

 

(B)     the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 9.15 both before and after giving effect to (1) any Incremental
Revolving Credit Commitment, (2) the making of any Incremental Revolving Credit
Increase pursuant thereto (with such Incremental Revolving Credit Increase being
deemed to be fully funded and giving effect to any Indebtedness to be repaid
with proceeds thereof) and (3) any Permitted Acquisition consummated in
connection therewith;

 

(C)     the proceeds of any Incremental Revolving Credit Increase shall be used
for general corporate purposes of the Borrower and its Subsidiaries (including
Permitted Acquisitions);

 

 
58

--------------------------------------------------------------------------------

 

 

(D)     each Incremental Revolving Credit Commitment (and the Incremental
Revolving Credit Increase made thereunder) shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;

 

(E)     in the case of the Incremental Revolving Credit Increases (the terms of
which shall be set forth the relevant Lender Joinder Agreement):

 

(1)     such Incremental Revolving Credit Increases shall mature on the
Revolving Credit Maturity Date, shall bear interest at a rate determined by the
Administrative Agent, the applicable Incremental Lenders and the Borrower and
shall be subject to the same terms and conditions as the Revolving Credit Loans;
interest rate margins and/or unused fees with respect to any Incremental
Revolving Credit Increase may be higher than the interest rate margins and/or
unused fees applicable to the then existing Revolving Credit Commitments;
provided further that, in determining the interest rate margins and unused fees
applicable to the Incremental Revolving Credit Increases and the then existing
Revolving Credit Commitments, (1) any upfront fees payable by the Borrower to
the Lenders under then existing Revolving Credit Commitments or any Incremental
Revolving Credit Commitment, in each case in the initial primary syndication
thereof and the effects of any and all interest rate floors, shall be included
(with such upfront fees being equated to interest based on an assumed four (4)
year life to maturity), (2) customary arrangement or commitment fees payable to
any lead arranger (or its affiliates) or to one or more arrangers (or their
affiliates) in connection with the then existing Revolving Credit Commitments or
to one or more arrangers (or their affiliates) of any Incremental Revolving
Credit Commitments shall be excluded and (3) in the event that, at the time of
determination, the Applicable Margin is determined based on a pricing grid, the
interest rate margins and unused fees shall be measured for purposes of this
clause (E) by reference to each level of the pricing grid;

 

(2)     the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increases) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increases) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and

 

(3)     except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increases shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

 

 
59

--------------------------------------------------------------------------------

 

 

(F)     any Incremental Lender with Incremental Revolving Credit Increases shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

 

(G)     such Incremental Revolving Credit Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and

 

(H)     the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Revolving Credit Increase) reasonably
requested by Administrative Agent in connection with any such transaction.

 

(b)     The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement.

 

(c)     On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

 

SECTION 5.14     Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(a)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

 

 
60

--------------------------------------------------------------------------------

 

 

(b)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

SECTION 5.15     Defaulting Lenders.

 

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.2.

 

 
61

--------------------------------------------------------------------------------

 

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender and/or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such Loans
or funded participations in Swingline Loans or Letters of Credit were made at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)     Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender). Each Defaulting
Lender shall be entitled to receive letter of credit commissions pursuant to
Section 3.3 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Revolving Credit Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 5.14. With respect to any Commitment Fee or letter of credit
commission not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to the Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

 

 
62

--------------------------------------------------------------------------------

 

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Credit Commitment Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 6.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 5.14.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with the
Commitments under the applicable Credit Facility (without giving effect to
Section 5.14(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

 
63

--------------------------------------------------------------------------------

 

 

SECTION 5.16     Mandatory Prepayments.

 

(a)     Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in clause (vi) below in an amount equal to
100% of the aggregate Net Cash Proceeds from any Debt Issuance of Indebtedness
not permitted pursuant to this Agreement. Such prepayment shall be made within
three (3) Business Days after the date of receipt of the Net Cash Proceeds of
any such Debt Issuance.

 

(b)     [Reserved].

 

(c)     Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in amounts
equal to 100% of the aggregate Net Cash Proceeds from any Asset Disposition by
any Credit Party in excess of $3,000,000 in the aggregate during any Fiscal Year
(other than any Asset Disposition permitted pursuant to, and in accordance with,
clauses (a) through and including (e) of Section 9.5). Such prepayments shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Asset Disposition by such Credit Party or any of its
Subsidiaries; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this Section
5.16(c) to the extent that such Net Cash Proceeds are reinvested (or committed
to be reinvested) in assets used or useful in the business of the Borrower and
its Subsidiaries within twelve (12) months after receipt of such Net Cash
Proceeds by such Credit Party or such Subsidiary (or if so committed to
reinvestment, reinvested within 180 days after such commitment); provided
further that any portion of such Net Cash Proceeds not actually reinvested (or
committed to be reinvested) within such twelve (12) month period shall be
prepaid in accordance with this Section 5.16(c) on or before the last day of
such twelve (12) month period.

 

(d)     Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (vi) below
in an amount equal to 100% of the aggregate Net Cash Proceeds from any Insurance
and Condemnation Event by any Credit Party or any of its Subsidiaries to the
extent that the aggregate amount of such Net Cash Proceeds exceed the Threshold
Amount during any Fiscal Year. Such prepayments shall be made within three (3)
Business Days after the date of receipt of Net Cash Proceeds of any such
Insurance and Condemnation Event by such Credit Party or such Subsidiary;
provided that, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 5.16(d) to the extent that such
Net Cash Proceeds are reinvested (or committed to be reinvested) in assets used
or useful in the business of the Borrower within twelve (12) months after
receipt of such Net Cash Proceeds by such Credit Party or such Subsidiary (or if
so committed to reinvestment, reinvested within 180 days after such commitment);
provided further that any portion of the Net Cash Proceeds not actually
reinvested (or committed to be reinvested) within such twelve (12) month period
shall be prepaid in accordance with this Section 5.16(d) on or before the last
day of such twelve (12) month period.

 

(e)     [Reserved].

 

 
64

--------------------------------------------------------------------------------

 

 

(f)     Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (a) through and including (e) above,
the Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section shall be
applied first to prepay outstanding amounts under the Term Loan Facility and
second to repay outstanding amounts under the Revolving Credit Loans pursuant to
Section 2.4(b), without a corresponding reduction in the Revolving Credit
Commitment. All such mandatory prepayments of the Term Loan Facility will be
applied first in direct order of maturity to the next four (4) scheduled
amortization payments due pursuant to Section 4.3 and the remainder shall be
applied to the remaining scheduled amortization payments required by Section 4.3
on a pro rata basis. Any amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed.

 

(g)     Indemnity. Each prepayment shall be accompanied by any amount required
to be paid pursuant to Section 5.9.

 

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1     Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

 

(a)     Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Revolving Credit Lender requesting a Revolving Credit Note, a Term
Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
Swingline Note in favor of the Swingline Lender (if requested thereby), the
Security Documents and the Subsidiary Guaranty Agreement, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

 

(b)     Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)     Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since December 31, 2014, no event
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect; and (E)  each of
the Credit Parties, as applicable, has satisfied each of the conditions set
forth in Section 6.1 and Section 6.2.

 

 
65

--------------------------------------------------------------------------------

 

 

(ii)     Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation (or
equivalent), as applicable, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

 

(iii)     Certificates of Good Standing. Certificates as of a recent date of the
existence or good standing of each Credit Party under the laws of its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

 

(iv)     Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the
Administrative Agent shall request (which such opinions shall expressly permit
reliance by permitted successors and assigns of the Administrative Agent and the
Lenders).

 

(c)     Personal Property Collateral.

 

(i)     Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

 

(ii)     Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the certified
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged pursuant
to the Security Documents together with an undated allonge for each such
promissory note duly executed in blank by the holder thereof.

 

 
66

--------------------------------------------------------------------------------

 

 

(iii)     Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation,
bankruptcy, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against the Credit Parties under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).

 

(iv)     Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (with appropriate endorsements naming the Administrative Agent as
lender’s loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance, and if requested by the Administrative Agent, copies of such
insurance policies.

 

(d)     Real Property Collateral.

 

(i)     Title Insurance. Within thirty (30) days of the Closing Date, the
Administrative Agent shall have received pro forma loan policies or marked-up
commitments for policies of title insurance, insuring the Secured Parties’ first
priority Liens, containing such endorsements reasonably requested by the
Administrative Agent and showing no Liens prior to the Secured Parties’ Liens
other than Permitted Liens, including, but not limited to, ad valorem taxes not
yet due and payable, with title insurance companies reasonably acceptable to the
Administrative Agent, on the properties subject to a Mortgage with the final
updated title insurance policy being delivered within a reasonable period after
the Closing Date. For those title insurance policies that have already been
issued, the Administrative Agent shall have received date down endorsements, if
available, bringing the date of the policy current to the Closing Date, and for
those specific properties for which the appraised value has increased, the
Administrative Agent shall have received endorsements confirming that the
insured amounts of the title policies for such properties have been increased to
the appraised value of the specific properties. Further, the Borrower agrees to
provide or obtain any customary affidavits and indemnities as may be required or
necessary to obtain title insurance reasonably satisfactory to the
Administrative Agent.

 

(ii)     Other Real Property Information. The Administrative Agent shall have
received such other certificates, documents and information as are reasonably
requested by the Lenders in connection with obtaining the title insurance
referenced above.

 

(e)     Consents; Defaults.

 

 
67

--------------------------------------------------------------------------------

 

 

(i)     Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and the other transactions contemplated
hereby and all applicable waiting periods shall have expired without any action
being taken by any Person that could reasonably be expected to have a Material
Adverse Effect, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such a Material Adverse Effect.

 

(ii)     No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

 

(f)     Financial Matters.

 

(i)     Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2014 and the related audited statements of income and
retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of March 31, 2015 and related unaudited interim statements of income and
retained earnings.

 

(ii)     [Reserved].

 

(iii)     Financial Projections. The Administrative Agent shall have received
pro forma Consolidated financial statements for the Borrower and its
Subsidiaries, and projections prepared by management of the Borrower, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
first year following the Closing Date and on an annual basis for each year
thereafter during the term of the Credit Facility, which shall not be
inconsistent with any financial information or projections previously delivered
to the Administrative Agent.

 

(iv)     Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by the chief
financial officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and its Subsidiaries on a consolidated basis are
Solvent, (B) attached thereto are calculations evidencing compliance on a Pro
Forma Basis after giving effect to the Transactions with the covenants contained
in Section 9.15, and (C) the financial projections previously delivered to the
Administrative Agent represent, on the date such projections were delivered, the
good faith estimates (utilizing assumptions believed by Borrower to be
reasonable at the time of the delivery thereof) of the financial condition and
operations of the Borrower and its Subsidiaries for the periods covered thereby
(it being understood that such projections are subject to uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries, that no assurances can be given that such projections will be
realized, and that actual results may differ in a material manner from such
projections).

 

(v)     [Reserved].

 

 
68

--------------------------------------------------------------------------------

 

 

(vi)     Payment at Closing. The Borrower shall have paid or made arrangements
to pay contemporaneously with closing (A) to the Administrative Agent, the
Arrangers and the Lenders the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder, (B) all
reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued, unpaid and invoiced prior to or on
the Closing Date, plus such reasonable additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents to the extent invoiced prior to the Closing Date.

 

(g)     [Reserved].

 

(h)     Miscellaneous.

 

(i)     Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower, and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed.

 

(ii)     [Reserved].

 

(iii)     Existing Indebtedness. All existing Indebtedness of the Borrower and
its Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1)
shall be repaid in full, all commitments (if any) in respect thereof shall have
been terminated and all guarantees therefor and security therefor shall be
released, and the Administrative Agent shall have received pay-off letters in
form and substance reasonably satisfactory to it evidencing such repayment,
termination and release.

 

(iv)     [Reserved].

 

(v)     PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.

 

(vi)     Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance reasonably to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

 
69

--------------------------------------------------------------------------------

 

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 6.2     Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

 

(a)     Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date.

 

(b)     No Existing Default. No Event of Default or, to the knowledge of
Borrower, Default shall have occurred and be continuing (i) on the borrowing,
continuation or conversion date with respect to such Loan or after giving effect
to the Loans to be made, continued or converted on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

 

(c)     Notices. The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.3(a), Section 4.2 or
Section 5.2, as applicable.

 

(d)     Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably required
by it.

 

(e)     New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

 
70

--------------------------------------------------------------------------------

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

 

SECTION 7.1     Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 7.1.

 

SECTION 7.2     Ownership. Each Subsidiary of each Credit Party as of the
Closing Date is listed on Schedule 7.2. As of the Closing Date, the
capitalization of each Credit Party (other than the Borrower) and its
Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.2. All outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable and not subject to any preemptive or
similar rights, except as described in Schedule 7.2. The shareholders or other
owners, as applicable, of each Credit Party (other than the Borrower) and its
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 7.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party (other than the Borrower) or any Subsidiary
thereof, except as described on Schedule 7.2.

 

SECTION 7.3     Authorization Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

 
71

--------------------------------------------------------------------------------

 

 

SECTION 7.4     Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC or with respect to real estate and (iii) filings with the
United States Copyright Office and/or the United States Patent and Trademark
Office.

 

SECTION 7.5     Compliance with Law; Governmental Approvals. Each Credit Party
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 7.6     Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal and material state,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state, local
and other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party). Such
returns accurately reflect in all material respects all liability for taxes of
any Credit Party or any Subsidiary thereof for the periods covered thereby. No
Governmental Authority has asserted any Lien or other claim against any Credit
Party or any Subsidiary thereof with respect to unpaid taxes which has not been
discharged or resolved (other than (a) any amount the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party and (b) Permitted Liens).

 

 
72

--------------------------------------------------------------------------------

 

 

SECTION 7.7     Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are material and reasonably necessary to
conduct its business. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and no Credit Party nor any Subsidiary thereof is liable to any Person
for infringement under Applicable Law with respect to any such rights as a
result of its business operations except as could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 7.8     Environmental Matters.

 

(a)     Except as set forth on Schedule 7.8, properties owned, leased or
operated by each Credit Party and each Subsidiary thereof do not contain, and to
their knowledge have not previously contained, any Hazardous Materials in
amounts or concentrations which constitute or constituted a violation of
applicable Environmental Laws except as could not reasonably be expected to have
a Material Adverse Effect;

 

(b)     To the knowledge of the Borrower and its Subsidiaries, each Credit Party
and each Subsidiary thereof and such properties and all operations conducted in
connection therewith are in compliance and have been in compliance for the
previous two (2) years, with all applicable Environmental Laws except as could
not reasonably be expected to have a Material Adverse Effect, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties;

 

(c)     No Credit Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws that is outstanding or unresolved except as could not
reasonably be expected to have a Material Adverse Effect, nor does any Credit
Party or any Subsidiary thereof have knowledge or a reasonable basis to believe
that any such notice will be received or is being threatened;

 

(d)     Except as set forth on Schedule 7.8, to the knowledge of the Borrower
and its Subsidiaries, Hazardous Materials have not been transported or disposed
of to or from the properties owned, leased or operated by any Credit Party or
any Subsidiary thereof in violation of, or in a manner or to a location which
could give rise to liability under, Environmental Laws except as could not
reasonably be expected to have a Material Adverse Effect, nor have any Hazardous
Materials been generated, treated, stored or disposed of at, on or under any of
such properties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Laws except as could not
reasonably be expected to have a Material Adverse Effect;

 

 
73

--------------------------------------------------------------------------------

 

 

(e)     Except as set forth on Schedule 7.8, no judicial proceedings or
governmental or administrative action is pending, or, to the knowledge of the
Borrower, threatened, under any Environmental Law to which any Credit Party or
any Subsidiary thereof is or will be named as a potentially responsible party
with respect to such properties or operations conducted in connection therewith,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Credit
Party, any Subsidiary thereof or such properties or such operations that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

(f)     Except as set forth on Schedule 7.8, there has been no release, or to
the best of the Borrower’s knowledge, threat of release, by the Borrower, or the
knowledge of the Borrower, anyone else, of Hazardous Materials at or from
properties owned, leased or operated by any Credit Party or any Subsidiary in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws that could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

 

SECTION 7.9     Employee Benefit Matters.

 

(a)     As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.9.

 

(b)     Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

 

(c)     As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under Section
436 of the Code, nor has any funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan;

 

 
74

--------------------------------------------------------------------------------

 

 

(d)     Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

 

(e)     No Termination Event has occurred or is reasonably expected to occur;

 

(f)     Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, no proceeding, claim
(other than a benefits claim in the ordinary course of business), lawsuit and/or
investigation is existing or, to the best of the knowledge of the Borrower after
due inquiry, threatened concerning or involving (i) any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by any Credit Party or any ERISA Affiliate, (ii) any Pension Plan or (iii)
any Multiemployer Plan.

 

(g)     No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

 

SECTION 7.10     Margin Stock. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis) subject to the provisions
of Section 9.2 or Section 9.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”.

 

SECTION 7.11     Government Regulation. No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and no Credit Party nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.

 

SECTION 7.12     [Reserved].

 

 
75

--------------------------------------------------------------------------------

 

 

SECTION 7.13     Employee Relations. The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 7.14     [Reserved].

 

SECTION 7.15     Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) fairly present on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP. Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP. The projections delivered
pursuant to Section 6.1(f)(iii) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were on the date of delivery
believed to be reasonable in light of then existing conditions except that such
financial projections shall be subject to normal year end closing and audit
adjustments (it being understood that such projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Borrower and its Subsidiaries, that no assurances can be given that such
projections will be realized, and that actual results may differ in a material
manner from such projections).

 

SECTION 7.16     No Material Adverse Change. Since December 31, 2014, there has
been no material adverse change in the properties, business, operations, or
financial condition of the Borrower and its Subsidiaries and no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.17     Solvency. The Credit Parties, on a consolidated basis, are
Solvent.

 

SECTION 7.18     Titles to Properties. As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property that is owned,
leased or subleased by any Credit Party or any of its Subsidiaries. Each Credit
Party and each Subsidiary thereof has such title to the real property owned or
leased by it as is necessary to the conduct of its business and valid and legal
title to all of its personal property and assets, except those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
permitted hereunder.

 

SECTION 7.19     Litigation. There are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting any Credit Party or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

 

 
76

--------------------------------------------------------------------------------

 

 

SECTION 7.20     Absence of Defaults. No event has occurred or is continuing
which constitutes an Event of Default or, to the knowledge of the Borrower, a
Default.

 

SECTION 7.21     Anti-Corruption Laws and Sanctions. None of (a) the Borrower,
any Subsidiary or to the knowledge of the Borrower or such Subsidiary any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby is a Sanctioned Person or currently the subject or target of
any Sanctions.

 

SECTION 7.22     Investment Bankers’ and Similar Fees. No Credit Party has any
obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions.

 

SECTION 7.23     Disclosure. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material respect
on the date as of which such information is dated or certified; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, such information was prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time.

 

SECTION 7.24     Senior Indebtedness Status. The Obligations of each Credit
Party and each Subsidiary thereof under this Agreement and each of the other
Loan Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and all senior unsecured Indebtedness
of each such Person and is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness and all senior unsecured Indebtedness of such Person.

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

 

 
77

--------------------------------------------------------------------------------

 

 

SECTION 8.1     Financial Statements and Budgets. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)     Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year (commencing with the Fiscal
Year ended December 31, 2015), an audited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.

 

(b)     Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended March 31, 2015, an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal yearend adjustments and the absence of
footnotes.

 

(c)     Annual Business Plan and Budget. As soon as practicable and in any event
not later than thirty (30) days after the end of each Fiscal Year, a business
plan and operating and capital budget of the Borrower and its Subsidiaries for
the ensuing four (4) fiscal quarters, such plan to be prepared in accordance
with GAAP and to include, on a quarterly basis, the following: a quarterly
operating and capital budget, a projected income statement, statement of cash
flows and balance sheet, calculations demonstrating projected compliance with
the financial covenants set forth in Section 9.15 and a report containing
management’s discussion and analysis of such budget with a reasonable disclosure
of the key assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.

 

 
78

--------------------------------------------------------------------------------

 

 

SECTION 8.2     Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)     at each time financial statements are delivered pursuant to Sections
8.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower and a report containing management’s discussion and analysis of
such financial statements;,

 

(b)     promptly upon receipt thereof, copies of all reports, if any, submitted
to any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;

 

(c)     promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of any Credit Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;

 

(d)     promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any Property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

 

(e)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

 

(f)     promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;

 

(g)     promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

 

 
79

--------------------------------------------------------------------------------

 

 

(h)     such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.2(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 12.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

 
80

--------------------------------------------------------------------------------

 

 

SECTION 8.3     Notice of Litigation and Other Matters. Promptly (but in no
event later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

 

(a)     the occurrence of any Default or Event of Default;

 

(b)     the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;

 

(c)     any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

 

(d)     any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof;

 

(e)     any attachment, judgment, lien, levy or order exceeding the Threshold
Amount assessed against or threatened against any Credit Party or any Subsidiary
thereof;

 

(f)     any event which constitutes or which with the passage of time or giving
of notice or both would constitute a default or event of default under any
Material Contract to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any Subsidiary thereof or any of their respective
properties may be bound which could reasonably be expected to have a Material
Adverse Effect;

 

(g)     (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

 

(h)     any event which makes any of the representations set forth in Article
VII that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.

 

 
81

--------------------------------------------------------------------------------

 

 

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 8.4     Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law.

 

SECTION 8.5     Maintenance of Property and Licenses.

 

(a)     In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)     Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 8.6     Insurance. Maintain insurance with insurance companies which are
financially sound and reputable on the date of issuance of any policy against at
least such risks and in at least such amounts as are customarily maintained by
similar businesses and as may be required by Applicable Law and as are required
by any Security Documents (including, without limitation, hazard and business
interruption insurance). All such insurance shall, (a) provide that no
cancellation thereof shall be effective until at least thirty (30) days (ten
(10) days for cancellation due to non-payment) after prior written notice
thereof to the Administrative Agent, (b) in the case of general liability
coverages, name the Administrative Agent as an additional insured party
thereunder and (c) in the case of each casualty insurance policy, name the
Administrative Agent as lender’s loss payee. On the Closing Date and from time
to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.

 

SECTION 8.7     Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

 

 
82

--------------------------------------------------------------------------------

 

 

SECTION 8.8     Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property, except to the extent that in the case of state
assessments and state taxes, the aggregate liabilities from such state
assessments or state taxes would not exceed $250,000 and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clause (a) of this Section in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP.

 

SECTION 8.9     Compliance with Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.10     Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials applicable to the operations of the Borrower or any such
Subsidiary or any property owned, leased or operated by the Borrower or its
Subsidiaries, or the violation of, noncompliance with or liability under any
Environmental Laws applicable to the operations of the Borrower or any such
Subsidiary, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
directly result from the gross negligence or willful misconduct of the party
seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.

 

 
83

--------------------------------------------------------------------------------

 

 

SECTION 8.11     Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.

 

SECTION 8.12     Compliance with Material Contracts. Comply in all respects with
each term, condition and provision of all Material Contracts, except to where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 8.13     Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
one (1) time during any calendar year at the Borrower’s expense; provided
further that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrower at any time. Upon the request of the Administrative
Agent or the Required Lenders, participate in a meeting of the Administrative
Agent and Lenders once during each Fiscal Year, which meeting will be held at
the Borrower’s corporate offices (or such other location as may be agreed to by
the Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.

 

SECTION 8.14     Additional Subsidiaries and Real Property.

 

(a)     Additional Domestic Subsidiaries. Promptly after the creation or
acquisition of any Domestic Subsidiary (and, in any event, within thirty (30)
days after such creation or acquisition, as such time period may be extended by
the Administrative Agent in its sole discretion) cause such Person to (i) become
a Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iv) deliver to the Administrative Agent
such original certificated Equity Interests or other certificates and stock or
other transfer powers evidencing the Equity Interests of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Person,
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

 
84

--------------------------------------------------------------------------------

 

 

(b)     Additional Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty-five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(c)     Real Property Collateral. Notify the Administrative Agent, within ten
(10) days after the acquisition of any owned real property by any Credit Party
that is not subject to the existing Security Documents, and within sixty (60)
days of such acquisition, deliver such mortgages, deeds of trust, title
insurance policies, environmental reports to the extent then available, surveys
and other documents reasonably requested by the Administrative Agent in
connection with granting and perfecting a first priority Lien, other than
Permitted Liens, on such real property in favor of the Administrative Agent, for
the ratable benefit of the Secured Parties, all in form and substance acceptable
to the Administrative Agent. Notwithstanding the foregoing, the Credit Parties
shall not be required to provide a mortgage (and rather shall enter into a
separate recordable agreement with the Administrative Agent and the Lenders
providing that the applicable Credit Party will not enter into, assume or be
subject to any other agreement prohibiting or otherwise restricting the creation
or assumption of any Lien upon said property, in accordance with Section 9.10)
with respect to any real property acquired by the Credit Parties after the
Closing Date (“After Acquired Real Estate”) which (1) is individually valued at
less than $5 million as reflected on the pro forma Consolidated balance sheet of
the Credit Parties immediately following the acquisition of such After Acquired
Real Estate, and (2) when combined with all other unencumbered After Acquired
Real Estate, results in Credit Parties owning a total of unencumbered After
Acquired Real Estate having an aggregate book value of less than $10 million at
any time.

 

 
85

--------------------------------------------------------------------------------

 

 

(d)     Merger Subsidiaries. Notwithstanding the foregoing, to the extent any
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

 

(e)     [Reserved].

 

SECTION 8.15     [Reserved].

 

SECTION 8.16     Use of Proceeds.

 

(a)     The Borrower shall use the proceeds of the Extensions of Credit (i) to
refinance existing indebtedness, and (ii) for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including Permitted
Acquisitions, and the payment of certain fees and expenses incurred in
connection with the Transactions and this Agreement.

 

(b)     The Borrower shall use the proceeds of any Incremental Revolving Credit
Increases as permitted pursuant to Section 5.13, as applicable.

 

(c)     The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 8.17     [Reserved].

 

SECTION 8.18     [Reserved].

 

SECTION 8.19     [Reserved].

 

SECTION 8.20     Further Assurances.

 

(a)     Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties.

 

(b)     If requested by the Administrative Agent or any Lender (through the
Administrative Agent), promptly furnish to the Administrative Agent and each
Lender a statement in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable.

 

 
86

--------------------------------------------------------------------------------

 

 

SECTION 8.21     Post Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 8.21, in each case within the time
limits specified on such schedule.

 

ARTICLE IX

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired (or been cash collateralized) and the
Commitments terminated, the Credit Parties will not, and will not permit any of
their respective Subsidiaries to:

 

SECTION 9.1     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

 

(a)     the Obligations;

 

(b)     Indebtedness and obligations owing under Hedge Agreements entered into
in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

 

(c)     Indebtedness existing on the Closing Date and listed on Schedule 9.1,
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Borrower and its Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;

 

(d)     Indebtedness incurred in connection with Capital Lease Obligations and
purchase money Indebtedness in an aggregate amount not to exceed $2,000,000 at
any time outstanding;

 

 
87

--------------------------------------------------------------------------------

 

 

(e)     Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $750,000 at any time outstanding;

 

(f)     contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, earn-out, non-compete, or similar obligation of
Borrower or the applicable Credit Party incurred in connection with the
consummation of one or more Permitted Acquisitions or any acquisition
consummated prior to the Closing Date;

 

(g)     Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to Borrower or any of its Subsidiaries, so long as the amount
of such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

 

(h)     Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (g) of this Section;

 

(i)     unsecured intercompany Indebtedness owed by any Credit Party to another
Credit Party;

 

(j)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(k)     Indebtedness and other obligations incurred and owing to a Lender or an
Affiliate thereof in respect of credit cards, credit card processing services,
debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Agreements, in each case,
incurred in the ordinary course of business;

 

(l)     Subordinated Indebtedness of the Borrower and the Subsidiary Guarantors
up to $20,000,000; provided, that in the case of each incurrence of such
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Subordinated Indebtedness, (ii) the Administrative Agent shall have received
satisfactory written evidence that the Borrower would be in compliance with the
financial covenants set forth in Section 9.15 on a Pro Forma Basis after giving
effect to the issuance of any such Subordinated Indebtedness, and (iii) the
Borrower shall have complied with the requirements of Section 5.16;

 

(m)     Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

 

(n)     Indebtedness arising with respect to customary indemnification
obligations to purchasers in connection with permitted Asset Dispositions;

 

 
88

--------------------------------------------------------------------------------

 

 

(o)     Indebtedness owing to each of Massachusetts Mutual Life Insurance
Company, Pacific Fidelity Life Insurance Company, Equitable Variable Life
Insurance Company and Jackson National Life Insurance Company in an aggregate
principal amount not to exceed the aggregate cash surrender value of the Key
Person Life Insurance Policies and secured solely by the Borrower’s interests in
the Key Person Life Insurance Policies;

 

(p)     Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Borrower or its Subsidiaries to purchase or redeem Equity Interests or options
of the Borrower permitted pursuant to Section 9.6(d)(iv); provided that the
aggregate principal amount of all such Indebtedness shall not exceed $250,000 at
any time outstanding; and

 

(q)     Unsecured Indebtedness of any Credit Party or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $1,000,000 at any time outstanding.

 

SECTION 9.2     Liens. Create, incur, assume or suffer to exist, any Lien on or
with respect to any of its Property, whether now owned or hereafter acquired,
except:

 

(a)     (i) Liens created pursuant to the Loan Documents and (ii) Liens on cash
or deposits granted in favor of the Swingline Lender or the Issuing Lender to
cash collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;

 

(b)     Liens in existence on the Closing Date and described on Schedule 9.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent
that such Liens were in existence on the Closing Date and described on Schedule
9.2); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

 

(c)     Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

 

(d)     the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;

 

 
89

--------------------------------------------------------------------------------

 

 

(e)     deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

 

(f)     encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, detract from the
value of such property or impair the use thereof in the ordinary conduct of
business;

 

(g)     Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;

 

(h)     Liens securing Indebtedness permitted under Section 9.1(d); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed 100% of the original price for
the purchase, repair improvement or lease amount (as applicable) of such
Property at the time of purchase, repair, improvement or lease (as applicable);

 

(i)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 10.1(m) or securing appeal or other surety bonds
relating to such judgments;

 

(j)     (i) Liens on Property (i) of any Subsidiary which are in existence at
the time that such Subsidiary is acquired pursuant to a Permitted Acquisition
and (ii) of the Borrower or any of its Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens are applicable only to specific Property, (C) such Liens are not
“blanket” or all asset Liens and (D) such Liens do not attach to any other
Property of the Borrower or any of its Subsidiaries and (E) the Indebtedness
secured by such Liens is permitted under Section 9.1(e) of this Agreement);

 

(k)     Liens solely on the Key Person Life Insurance Policies securing the
Indebtedness permitted under Section 9.1(o);

 

 
90

--------------------------------------------------------------------------------

 

 

(l)     (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of any Borrower or any Subsidiary thereof;

 

(m)     (i) contractual or statutory Liens of landlords to the extent relating
to the property and assets relating to any lease agreements with such landlord,
and (ii) contractual Liens of suppliers (including sellers of goods) or
customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract; and

 

(n)     any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness.

 

SECTION 9.3     Investments. Purchase, own, invest in or otherwise acquire (in
one transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

 

(a)     (i) Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3, (iii) Investments made after the Closing Date by any Credit Party
in any other Credit Party and (iv) Investments made after the Closing Date by
any Non-Guarantor Subsidiary in any other Non-Guarantor Subsidiary;

 

(b)     Investments in cash and Cash Equivalents;

 

(c)     Investments by the Borrower or any of its Subsidiaries in the form of
Capital Expenditures;

 

(d)     deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;

 

(e)     Hedge Agreements permitted pursuant to Section 9.1;

 

(f)     purchases of assets in the ordinary course of business;

 

(g)     Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of the Borrower or a Subsidiary Guarantor or
becomes (whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 8.14;

 

 
91

--------------------------------------------------------------------------------

 

 

(h)     Investments in the form of loans and advances to officers, directors and
employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $250,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

 

(i)     Investments in the form of intercompany Indebtedness permitted pursuant
to Section 9.1(g);

 

(j)     Guaranty Obligations permitted pursuant to Section 9.1;

 

(k)     Investments (including debt obligations) received (but not purchased) in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business; and

 

(l)     other Investments so long as: (i) with respect to any such Investment,
no Default shall exist immediately prior to or after giving effect to such
Investment and (ii) the aggregate amount of all such Investments during any
fiscal year of the Borrower shall not exceed $2,000,000.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 9.4     Fundamental Changes. Merge, consolidate or enter into any
similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:

 

(a)     (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith);

 

(b)     (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

 

 
92

--------------------------------------------------------------------------------

 

 

(c)     any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;

 

(d)     (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

 

(e)     dispositions permitted by Section 9.5;

 

(f)     any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.15 in connection therewith); and

 

(g)     any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Subsidiary Guarantor, the
continuing or surviving Person shall be the Borrower or such Subsidiary
Guarantor and (ii) the continuing or surviving Person shall be the Borrower or a
Wholly-Owned Subsidiary of the Borrower.

 

SECTION 9.5     Asset Dispositions. Make any Asset Disposition except:

 

(a)     the sale, abandonment or other disposition of obsolete, worn-out or
surplus assets no longer used in the business of the Borrower or any of its
Subsidiaries;

 

(b)     non-exclusive licenses and sublicenses of intellectual property rights
in the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

 

(c)     leases, subleases, licenses or sublicenses of assets granted by the
Borrower or any of its Subsidiaries to others in the ordinary course of business
not interfering in any material respect with the business of the Borrower or any
of its Subsidiaries and the leasing of real property owned by the Borrower
consistent with its historical practices to the extent such real property
location is not necessary or useful in the conduct of its business;

 

(d)     dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;

 

 
93

--------------------------------------------------------------------------------

 

 

(e)     the lapse of registered patents, trademarks and other intellectual
property of Borrower and its Subsidiaries to the extent not economically
desirable in the conduct of their business and so long as such lapse is not
materially adverse to the interests of the Lenders;

 

(f)     Permitted Sale Leaseback Transactions; and

 

(g)     Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Event of Default
shall exist or would result from such Asset Disposition, and (ii) the aggregate
fair market value of all property disposed of in reliance on this clause (g)
shall not exceed $25,000,000 during the term of this Agreement.

 

SECTION 9.6     Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:

 

(a)     the Borrower or any Subsidiary thereof may pay dividends in shares of
its own Qualified Equity Interests;

 

(b)     any Subsidiary of the Borrower may pay cash dividends to the Borrower or
any Subsidiary Guarantor or ratably to all holders of its outstanding Qualified
Equity Interests;

 

(c)     Reserved;

 

(d)     so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower shall be permitted to make other Restricted
Payments, provided that, both before and after giving effect to a Restricted
Payment, (i) the Borrower will be in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 9.15 and (ii) Revolving Credit
Availability shall be not less than $25,000,000.

 

SECTION 9.7     Transactions with Affiliates. Directly or indirectly enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Borrower or any of its
Subsidiaries, or (b) any Affiliate of any such officer, director or holder,
other than:

 

(i)     transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.13;

 

(ii)     transactions existing on the Closing Date and described on Schedule
9.7;

 

(iii)     other transactions on terms as favorable as would be obtained by it on
a comparable arm’s-length transaction with an independent, unrelated third party
as determined in good faith by the Borrower; provided that, if such transaction
involves one or more payments by the Borrower or its Subsidiaries in excess of
$500,000, such determination shall be made by the board of directors of the
Borrower;

 

 
94

--------------------------------------------------------------------------------

 

 

(iv)     reasonable compensation, severance or other employee benefit
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with officers, employees and outside directors of the Borrower and
its Subsidiaries in the ordinary course of business;

 

(v)     so long as it has been approved by Borrower’s or its applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with, and to the extent such approval is required by, applicable law, any
indemnity provided for the benefit of officers and directors (or comparable
managers) of Borrower or its applicable Subsidiary, and payment of customary
fees and reasonable out of pocket costs in the ordinary course of business to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries; and

 

(vi)     [reserved].

 

SECTION 9.8     Accounting Changes; Organizational Documents.

 

(a)     Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required or recommended by GAAP.

 

(b)     Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

 

SECTION 9.9     Payments and Modifications of Subordinated Indebtedness.

 

(a)     Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.

 

(b)     Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (i) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (ii) at the maturity thereof) any Subordinated Indebtedness,
except:

 

(i)     refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 9.1(c), (i), (l) and (n), and by
any subordination agreement applicable thereto; and

 

(ii)     the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 9.1(i), (l) and (n) (other than
any such payments prohibited by the subordination provisions thereof).

 

 
95

--------------------------------------------------------------------------------

 

 

SECTION 9.10     No Further Negative Pledges; Restrictive Agreements.

 

(a)     Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d); provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith,
(iii) restrictions contained in the organizational documents of any Credit Party
as of the Closing Date and (iv) restrictions in connection with any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien).

 

(b)     Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) act as a Guarantor pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (i)
through (v) above) for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law,
(C) any document or instrument governing Indebtedness incurred pursuant to
Section 9.1(d) (provided, that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith), (D) any Permitted
Lien or any document or instrument governing any Permitted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien), (E) obligations that are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of the
Borrower, so long as such obligations are not entered into in contemplation of
such Person becoming a Subsidiary, (F) customary restrictions contained in an
agreement related to the sale of Property (to the extent such sale is permitted
pursuant to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale, (G) customary restrictions in leases, subleases,
licenses and sublicenses or asset sale agreements otherwise permitted by this
Agreement so long as such restrictions relate only to the assets subject thereto
and (H) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business.

 

SECTION 9.11     Nature of Business. Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto or that are
reasonable extensions thereof.

 

SECTION 9.12     [Reserved].

 

 
96

--------------------------------------------------------------------------------

 

 

SECTION 9.13     Sale Leasebacks. Except with respect to Permitted Sale
Leaseback Transactions, directly or indirectly become or remain liable as lessee
or as guarantor or other surety with respect to any lease, whether an operating
lease or a Capital Lease, of any Property (whether real, personal or mixed),
whether now owned or hereafter acquired, (a) which any Credit Party or any
Subsidiary thereof has sold or transferred or is to sell or transfer to a Person
which is not another Credit Party or Subsidiary of a Credit Party or (b) which
any Credit Party or any Subsidiary of a Credit Party intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease.

 

SECTION 9.14     [Reserved].

 

SECTION 9.15     Financial Covenants.

 

(a)     Consolidated Total Leverage Ratio. As of the last day of any fiscal
quarter, permit the Consolidated Total Leverage Ratio to be greater than 3.00 to
1.00.

 

(b)     Consolidated Fixed Charge Coverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Fixed Charge Coverage Ratio to be less
than 1.50 to 1.00.

 

SECTION 9.16     [Reserved].

 

SECTION 9.17     Disposal of Subsidiary Interests. The Borrower will not permit
any Domestic Subsidiary to be a non-Wholly-Owned Subsidiary except (a) as a
result of or in connection with a dissolution, merger, amalgamation,
consolidation or disposition permitted by Section 9.4 or 9.5 or (b) so long as
such Domestic Subsidiary continues to be a Subsidiary Guarantor.

 

ARTICLE X

DEFAULT AND REMEDIES

 

SECTION 10.1     Events of Default. Each of the following shall constitute an
Event of Default:

 

(a)     Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

(b)     Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue
following notice of such default to the Borrower (i) for a period of two (2)
Business Days for any interest payment due hereunder, and (ii) for a period of
five (5) Business Days for any other fees or other amounts due hereunder.

 

 
97

--------------------------------------------------------------------------------

 

 

(c)     Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

 

(d)     Default in Performance of Certain Covenants. (i) any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 8.2 (b), 8.4 or 8.14 and such default shall continue for a period of
ten (10) days after the earlier of (A) the Administrative Agent’s delivery of
written notice thereof to the Borrower and (B) a Responsible Officer of the
Borrower having obtained knowledge thereof, or (ii) any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 8.1, 8.2 (a), 8.3 (a), 8.13, 8.16 or 8.21 or Article IX .

 

(e)     Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of thirty (30) days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.

 

(f)     Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans, any
Reimbursement Obligation) the aggregate outstanding amount (or, with respect to
any Hedge Agreement, the Hedge Termination Value) of which Indebtedness is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (any applicable grace period having expired).

 

(g)     Change in Control. Any Change in Control shall occur.

 

(h)     Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Laws,
(ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

 
98

--------------------------------------------------------------------------------

 

 

(i)     Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

 

(j)     Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.

 

(k)     ERISA Events. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount (any applicable grace period having expired), (ii) a Termination Event or
(iii) any Credit Party or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
that would reasonably be expected to have a Material Adverse Effect.

 

(l)     Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

 

SECTION 10.2     Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

 

 
99

--------------------------------------------------------------------------------

 

 

(a)     Acceleration; Termination of Credit Facility. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)     Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations on a pro rata basis. After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.

 

(c)     General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

 

SECTION 10.3     Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)     The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

 
100

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

SECTION 10.4     Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

 
101

--------------------------------------------------------------------------------

 

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 10.5     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 3.3, 5.3 and 12.3)
allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 12.3.

 

 
102

--------------------------------------------------------------------------------

 

 

SECTION 10.6     Credit Bidding.

 

(a)     The Administrative Agent, on behalf of itself and the Lenders, shall
have the right to credit bid and purchase for the benefit of the Administrative
Agent and the Lenders all or any portion of Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law.

 

(b)     Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

 

SECTION 11.1     Appointment and Authority.

 

(a)     Each of the Lenders and the Issuing Lender hereby irrevocably designates
and appoints Wells Fargo to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties

 

 
103

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 11.2     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 11.3     Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

 
104

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 11.4     Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 11.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

 

 
105

--------------------------------------------------------------------------------

 

 

SECTION 11.6     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 12.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

 
106

--------------------------------------------------------------------------------

 

 

(b)     Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

 

SECTION 11.7     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 11.8     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners or arrangers listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

 

SECTION 11.9     Collateral and Guaranty Matters.

 

(a)     Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorizes the Administrative Agent, at its option and in its discretion:

 

(i)     to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit, (B) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (C) if approved, authorized or ratified in
writing in accordance with Section 12.2;

 

(ii)     to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and

 

 
107

--------------------------------------------------------------------------------

 

 

(iii)     to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9. In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9. In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5,
the Liens created by any of the Security Documents on such property shall be
automatically released without need for further action by any person.

 

(b)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 11.10     Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

ARTICLE XII

MISCELLANEOUS

 

SECTION 12.1     Notices.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

 
108

--------------------------------------------------------------------------------

 

 

If to the Borrower:     Patrick Industries, Inc.

107 West Franklin Street

Elkhart, IN 46516

Attention of: Andy Nemeth

Telephone No.: (574) 294-7511

Telecopy No.: (574) 522-5213

E-mail: nemetha@patrickind.com

 

With copies to:     McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Attention of: John Hammond

Telephone No.: (312) 984-7546

Telecopy No.: (312) 984-7700

E-mail: jhammond@mwe.com

 

If to Wells Fargo as

Administrative

Agent:     Wells Fargo Bank, National Association

MAC N2774-160

300 North Meridian Street, Suite 1600

Indianapolis, IN 46204

Attention of: David O’Neal

Telephone No.: (317) 977-2166

Telecopy No.: (317) 977-1118

E-mail: david.w.oneal@wellsfargo.com

 

 

With copies to:      Faegre Baker Daniels, LLP

600 East 96th Street, Suite 600

Indianapolis, IN 46240

Attention of: David Foster

Telephone No.: (317) 569-4686

Telecopy No.: (317) 569-4800

E-mail: david.foster@faegrebd.com

 

If to any Lender:     To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

 
109

--------------------------------------------------------------------------------

 

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.

 

(c)     Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested

 

(d)     Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

(e)     Platform.

 

(i)     Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Borrower Materials available to the Issuing
Lenders and the other Lenders by posting the Borrower Materials on the Platform.

 

 
110

--------------------------------------------------------------------------------

 

 

(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).

 

(f)     Private Side Designation. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 12.2     Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

 

(a)     without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so, (ii) the amount of the Swingline Commitment or (iii) the amount of the
L/C Commitment;

 

(b)     increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

 

(c)     waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Revolving Credit Commitment hereunder or under any
other Loan Document without the written consent of each Lender directly and
adversely affected thereby;

 

 
111

--------------------------------------------------------------------------------

 

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso
set forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

 

(e)     change Section 5.6 or Section 10.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;

 

(f)     change Section 5.16 in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

 

(g)     except as otherwise permitted by this Section 12.2 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;

 

(h)     consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

 

(i)     release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Subsidiary Guaranty Agreement (other than as
authorized in Section 11.9), without the written consent of each Lender; or

 

(j)     release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

 
112

--------------------------------------------------------------------------------

 

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letters or any other fee letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (v) each Letter of Credit Application may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto; (vi) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of Lenders holding
Loans or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (vii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Revolving Credit Commitment or outstanding Incremental Revolving
Credit Increases, as applicable, in any determination of (i) Required Lenders or
Required Revolving Credit Lenders, as applicable or (ii) similar required lender
terms applicable thereto); provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Commitment or any increase
in any Lender’s Commitment Percentage, in each case, without the written consent
of such affected Lender.

 

 
113

--------------------------------------------------------------------------------

 

 

SECTION 12.3     Expenses; Indemnity.

 

(a)     Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), provided, that such expenses shall be
limited (x) in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
the Administrative Agent and its Affiliates and, if reasonably necessary, a
single local counsel in each relevant jurisdiction and with respect to each
relevant specialty which, in each case, shall exclude allocated costs of
in-house counsel, and (y) in the case of other consultants and advisers, to the
fees and expenses of such persons approved by Borrower, (ii) all reasonable out
of pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

(b)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 12.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim

 

 
114

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 5.7.

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)     Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

 

 
115

--------------------------------------------------------------------------------

 

 

(f)     Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

SECTION 12.4     Right of Set Off. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender or any
of their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, the Issuing Lender, the
Swingline Lender, or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

SECTION 12.5     Governing Law; Jurisdiction, Etc..

 

(a)     Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

 
116

--------------------------------------------------------------------------------

 

 

(b)     Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of Illinois sitting in Cook County, and of the United States
District Court of the Northern District of Illinois, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
Illinois State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender, the Issuing Lender
or the Swingline Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.

 

(c)     Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

SECTION 12.6     Waiver of Jury Trial.

 

(a)     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(b)     [Reserved].

 

 
117

--------------------------------------------------------------------------------

 

 

SECTION 12.7     Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

 

SECTION 12.8     Injunctive Relief. The Borrower recognizes that, in the event
the Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

 

SECTION 12.9     Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided, further, that any Operating Lease (including any
Operating Lease that is amended or replaced after the Closing Date) shall be
treated as an Operating Lease for all purposes hereof regardless of any change
in GAAP.

 

SECTION 12.10     Successors and Assigns; Participations.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

 
118

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of either the Revolving Credit Facility or the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth Business Day;

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

 
119

--------------------------------------------------------------------------------

 

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) the Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)     the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (provided,
that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 
120

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void).

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices, a copy of each
Assignment and Assumption and each Lender Joinder Agreement delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, Issuing Lender, Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 12.3(c) with respect
to any payments made by such Lender to its Participant(s).

 

 
121

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
12.2 that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.8, 5.9,
5.10 and 5.11 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.12 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 5.6 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

 
122

--------------------------------------------------------------------------------

 

 

SECTION 12.11     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and their Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative or other compulsory proceeding or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing
Lender or any of their respective Affiliates from a third party that is not, to
such Person’s knowledge, subject to confidentiality obligations to the Borrower,
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such party, or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 12.12     Performance of Duties. Each Credit Party’s obligations under
this Agreement and each of the other Loan Documents shall be performed by such
Credit Party at its sole cost and expense.

 

SECTION 12.13     All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

 
123

--------------------------------------------------------------------------------

 

 

SECTION 12.14     Survival.

 

(a)     All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)     Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

SECTION 12.15     Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 12.16     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 12.17     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)     Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement by facsimile transmission or in electronic format (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterparty
hereof. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, the Issuing
Lender, the Swingline Lender and/or the Arrangers, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 6.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.

 

 
124

--------------------------------------------------------------------------------

 

 

(b)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 12.18     Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) or otherwise satisfied in a
manner acceptable to the Issuing Lender and the Revolving Credit Commitment has
been terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

SECTION 12.19     USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.

 

SECTION 12.20     Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, if before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

 

 
125

--------------------------------------------------------------------------------

 

 

SECTION 12.21     No Advisory or Fiduciary Responsibility.

 

(a)     In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arrangers or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

 

(b)     Each Credit Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower or any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other Lender, Arranger, the Borrower or any
Affiliate of the foregoing.  Each Lender, Arranger and any Affiliate thereof may
accept fees and other consideration from the Borrower or any Affiliate thereof
for services in connection with this Agreement, the Credit Facilities or
otherwise without having to account for the same to any other Lender, Arranger,
the Borrower or any Affiliate of the foregoing.

 

SECTION 12.22     Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Commitment of the Lenders hereunder.

 

 
126

--------------------------------------------------------------------------------

 

 

SECTION 12.23     Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

 

[Signature pages to follow]

 

 
127

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

 

 

PATRICK INDUSTRIES, INC., as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andy L. Nemeth

 

 

 

Andy L. Nemeth, Executive Vice President-Finance, Chief Financial Officer,
Secretary and Treasurer

 

 

 

 

 

Signature Page to

Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

AGENTS AND LENDERS:

 

        WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative Agent,
Swingline Lender, Issuing Lender and Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ David W. O’Neal

 

 

 

David W. O’Neal, Senior Vice President

 

 

 

 

 

Signature Page to

Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

FIFTH THIRD BANK,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Ellis

 

 

Name:

Craig Ellis

 

 

Title:

Vice President

 

 

 

 

 

Signature Page to

Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey R. Henry

 

 

Name:

Geoffrey R. Henry

 

 

Title:

Vice President

 

 

 

 

 

Signature Page to

Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Michael T. Sands

 

 

Name:

Michael T. Sands

 

 

Title:

AVP

 

 

 

 

 

Signature Page to

Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

 

LAKE CITY BANK,

 

  as Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Gavin

 

 

Name:

Michael E. Gavin

 

 

Title:

Exec. Vice Pres. & Chief Credit Officer

 

 

 

 

 

Signature Page to

Amended and Restated Credit Agreement

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

TO

CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

REVOLVING NOTE

 

$_________________ 

 Indianapolis, Indiana

 

________________

 

 

FOR VALUE RECEIVED, PATRICK INDUSTRIES, INC., an Indiana corporation (the
“Borrower”), hereby promises to pay to the order of ____________________ (the
“Lender”), the principal sum of _________________ Dollars ($__________________),
or, if less, the aggregate unpaid amount of all “Revolving Credit Loans” (as
defined in the Credit Agreement referred to below) from time to time made by the
Lender to the Borrower pursuant to Section 2.1 of the “Credit Agreement” (as
defined below) on the “Revolving Credit Maturity Date” (as defined in the Credit
Agreement), or on such earlier date as may be required by the terms of the
Credit Agreement. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to them in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan made by Lender from the date of such Revolving Credit Loan
until such principal amount is paid in full at a rate or rates per annum
determined in accordance with the terms of the Credit Agreement. Interest
hereunder is due and payable at such times and on such dates as set forth in the
Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent (as defined below), to such domestic account
as the Administrative Agent may designate, in same day funds. At the time of
each of Lender’s Revolving Credit Loans, and upon each payment or prepayment of
principal of such Revolving Credit Loan, the Lender shall make a notation in the
Lender’s own books and records, in each case specifying the amount of such
Revolving Credit Loan, the respective Interest Period thereof, in the case of
LIBOR Rate Loans, or the amount of principal paid or prepaid with respect to
such Revolving Credit Loan, as the case may be; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Obligations
of the Borrower hereunder or under the Credit Agreement.

 

This Revolving Credit Note (this “Note”) is one of the “Revolving Credit Notes”
referred to in, and is entitled to the benefits of, the Amended and Restated
Credit Agreement dated as of April 28, 2015 (as amended, restated, supplemented
or modified from time to time, the “Credit Agreement”), among the Borrower, the
financial institutions from time to time parties thereto as Lenders (such
financial institutions being herein referred to collectively as the “Lenders”)
and Wells Fargo Bank, National Association, as one of the Lenders and as
Administrative Agent for the Lenders (the “Administrative Agent”). The Credit
Agreement, among other things, (i) provides for the making of Revolving Credit
Loans by the Lender to the Borrower from time to time in an aggregate
outstanding principal amount not to exceed at any time such Lender’s Revolving
Credit Commitment, the indebtedness of the Borrower resulting from each such
Revolving Credit Loan being evidenced by this Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof, without penalty or premium, upon the terms and conditions therein
specified.

 

 


--------------------------------------------------------------------------------

 

 

The Borrower and all other parties liable or to become liable for all or any
part of this indebtedness, severally waive demand, presentment for payment,
notice of dishonor, protest, notice of protest, and notice of acceptance of this
Note by the Lender and expressly agree that this Note and any payment coming due
under it may be extended or otherwise modified from time to time without in any
way affecting their liability hereunder.

 

The Borrower expressly agrees that the Lender shall not be required first to
institute any suit or to exhaust its remedies against Borrower or any other
person or party to become liable hereunder or against any collateral, in order
to enforce this Note; and expressly agree that, notwithstanding the occurrence
of any of the foregoing, the Borrower shall be and remain, directly and
primarily liable for all Obligations.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns permitted pursuant to the
Credit Agreement. The provisions of this Note shall be binding upon and shall
inure to the benefit of said successors and assigns. Any of the Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession.

 

This Note shall be governed by, interpreted and enforced, and the rights and
liabilities of the parties hereto determined, in accordance with the internal
laws (without regard to the conflicts of law provisions) of the State of
Illinois.

 

[Signature page follows]

 

 
2

--------------------------------------------------------------------------------

 

 

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andy L. Nemeth, Executive Vice President –

 

 

 

Finance, Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

Signature Page to

Revolving Credit Note

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

TO

CREDIT AGREEMENT

Form of Swingline Note

 

SWINGLINE NOTE

 

$__________________ 

 Indianapolis, Indiana

 

 ________________

 

 

FOR VALUE RECEIVED, PATRICK INDUSTRIES, INC., an Indiana corporation (the
“Borrower”), hereby promises to pay to the order of _______________ (the
“Lender”), the principal sum of ____________________ Dollars ($_______________),
or, if less, the aggregate unpaid amount of all “Swingline Loans” (as defined in
the Credit Agreement referred to below) from time to time made by the Lender to
the Borrower pursuant to Section 2.2 of the “Credit Agreement” (as defined
below) on or before the fifth Business Day after the making of each such
Swingline Loan and in any event on the “Revolving Credit Maturity Date” (as
defined in the Credit Agreement). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to them in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Lender’s Swingline Loans from the date of such Swingline Loans until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent (as defined below), to such domestic account
as the Administrative Agent may designate, in same day funds. At the time of
each Swingline Loan, and upon each payment or prepayment of principal of each
Swingline Loan, the Lender shall make a notation in the Lender’s own books and
records, in each case specifying the amount of such Swingline Loan or the amount
of principal paid or prepaid with respect to such Swingline Loan, as the case
may be; provided that the failure of the Lender to make any such recordation or
notation shall not affect the Obligations of the Borrower hereunder or under the
Credit Agreement.

 

This Amended and Restated Swingline Note (this “Note”) is the “Swingline Note”
referred to in, and is entitled to the benefits of, the Amended and Restated
Credit Agreement dated as of April 28, 2015 (as amended, restated, supplemented
or modified from time to time, the “Credit Agreement”), among the Borrower, the
financial institutions from time to time parties thereto as the Lenders (such
financial institutions being herein referred to collectively as the “Lenders”)
and Wells Fargo Bank, National Association, as one of the Lenders and as
Administrative Agent for the Lenders (the “Administrative Agent”). The Credit
Agreement, among other things, (i) provides for the making of the Lender’s
Swingline Loans in an amount not to exceed the outstanding U.S. Dollar amount
above mentioned, the indebtedness of the Borrower resulting therefrom being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

 

 
1

--------------------------------------------------------------------------------

 

 

The Borrower and all other parties liable or to become liable for all or any
part of this indebtedness, severally waive demand, presentment for payment,
notice of dishonor, protest, notice of protest, and notice of acceptance of this
Note by the Lender and expressly agree that this Note and any payment coming due
under it may be extended or otherwise modified from time to time without in any
way affecting their liability hereunder.

 

The Borrower expressly agrees that the Lender shall not be required first to
institute any suit or to exhaust its remedies against the Borrower or any other
person or party to become liable hereunder or against any collateral, in order
to enforce this Note; and expressly agrees that, notwithstanding the occurrence
of any of the foregoing, the Borrower shall be and remain, directly and
primarily liable for all Obligations.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. Any of the Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession.

 

This Note shall be interpreted, and the rights and liabilities of the parties
hereto determined, in accordance with the laws (without regard to the conflicts
of law provisions) of the State of Illinois.

 

[Signature page follows]

 

 
2

--------------------------------------------------------------------------------

 

 

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andy L. Nemeth, Executive Vice President –

 

 

 

Finance, Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

Signature Page to

Amended and Restated Swingline Note

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A-3

TO

CREDIT AGREEMENT

Form of Term Loan Note

 

TERM LOAN NOTE

 

$__________________

 Indianapolis, Indiana

 

 ________________

 

FOR VALUE RECEIVED, PATRICK INDUSTRIES, INC., an Indiana corporation (the
“Borrower”), hereby promises to pay to the order of ________________(the
“Lender”), the principal sum of _______________ Dollars ($___________________),
such amount representing the original aggregate principal amount of the Lender’s
“Term Loan” (as defined in the Credit Agreement referred to below) made by the
Lender to the Borrower pursuant to Section 4.1 of the “Credit Agreement” (as
defined below). Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to them in the Credit Agreement.

 

Unless otherwise required to be paid sooner pursuant to the provisions of the
Credit Agreement, the principal indebtedness evidenced hereby shall be payable
in installments as set forth in the Credit Agreement with a final installment
payable on the Term Loan Maturity Date.

 

Borrower promises to pay interest on the unpaid principal amount of the Lender’s
Term Loan from the date of such Term Loan until such principal amount is paid in
full at a rate or rates per annum determined in accordance with the terms of the
Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent (as defined below), to such domestic account
as the Administrative Agent may designate, in same day funds. At the time of the
Lender’s Term Loan, and upon each payment or prepayment of principal of the
Lender’s Term Loan, the Lender shall make a notation in the Lender’s own books
and records, in each case specifying the amount of such Term Loan or the amount
of principal paid or prepaid with respect to such Term Loan, as the case may be;
provided that the failure of the Lender to make any such recordation or notation
shall not affect the Obligations of the Borrower hereunder or under the Credit
Agreement.

 

This Term Loan Note (this “Note”) is one of the “Term Loan Notes” referred to
in, and is entitled to the benefits of, the Amended and Restated Credit
Agreement, dated as of April 28, 2015 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), among the Borrower, the
financial institutions from time to time parties thereto as Lenders (such
financial institutions being herein referred to collectively as the “Lenders”)
and Wells Fargo Bank, National Association, as one of the Lenders and as
Administrative Agent for the Lenders (the “Administrative Agent”). The Credit
Agreement, among other things, (i) provides for the making of the Lender’s Term
Loan by the Lender to the Borrower in an aggregate amount not to exceed the
principal amount of this Note, the indebtedness of the Borrower resulting
therefrom being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

 


--------------------------------------------------------------------------------

 

 

The Borrower and all other parties liable or to become liable for all or any
part of this indebtedness, severally waive demand, presentment for payment,
notice of dishonor, protest, notice of protest, and notice of acceptance of this
Note by the Lender and expressly agree that this Note and any payment coming due
under it may be extended or otherwise modified from time to time without in any
way affecting their liability hereunder.

 

The Borrower expressly agrees that the Lender shall not be required first to
institute any suit or to exhaust its remedies against Borrower or any other
person or party to become liable hereunder or against any collateral, in order
to enforce this Note; and expressly agree that, notwithstanding the occurrence
of any of the foregoing, the Borrower shall be and remain, directly and
primarily liable for all Obligations.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns permitted pursuant to the
Credit Agreement. The provisions of this Note shall be binding upon and shall
inure to the benefit of said successors and assigns. Any of the Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession.

 

This Note shall be governed by, interpreted and enforced, and the rights and
liabilities of the parties hereto determined, in accordance with the internal
laws (without regard to the conflicts of law provisions) of the State of
Illinois.

 

[Signature page follows]

 

 
2

--------------------------------------------------------------------------------

 

 

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Andy L. Nemeth, Executive Vice President –

 

 

 

Finance, Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

Signature Page to Term Loan Note

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B
TO
CREDIT AGREEMENT

 

Form of Notice of Borrowing

 

 

TO:

Wells Fargo Bank, National Association, as Administrative Agent for the Lenders
("Administrative Agent") under the Amended and Restated Credit Agreement, dated
as of April 28, 2015, by and among Patrick Industries, Inc., an Indiana
corporation (the "Borrower"), the Lenders who are party to the Credit Agreement
and the Lenders who may become a party to the Credit Agreement pursuant to the
terms hereof and the Administrative Agent (as originally executed or from time
to time amended, restated, supplemented or otherwise modified, the "Credit
Agreement")

 

The Borrower hereby gives to the Administrative Agent a Notice of Borrowing
pursuant to Section 2.3 of the Credit Agreement, and the Borrower hereby
requests to borrow on __________ ____, 20___:

 

(a)     from the Lenders in accordance with their Revolving Credit Commitment
Percentages, an aggregate principal amount of $_____________ in Revolving Credit
Loans as a

 

[  ] Base Rate Loan

 

[  ] LIBOR Rate Loan

 

Applicable Interest Period of ________ month(s).

 

(b)     from the Swingline Lender, $__________ in Swingline Loans as a Base Rate
Loan.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions contained in Sections 6.1 and 6.2, as applicable, of
the Credit Agreement have been satisfied.

 

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Notice of Borrowing.

 

 

[Remainder of page intentionally left blank;
signatures appear on following page.]

 

 
B-1

--------------------------------------------------------------------------------

 

 

Dated:_________________, 20___

 

 

  PATRICK INDUSTRIES, INC., as Borrower  

 

 

 

 

 

 

 

 

 

By:

  

 

 

 

Andy L. Nemeth, Executive Vice President-

 

 

 

Finance, Chief Financial Officer, Secretary and Treasurer

 

 

 
B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C
TO
CREDIT AGREEMENT

 

 

NOTICE OF ACCOUNT DESIGNATION

 

 

 

Dated ________

 

Wells Fargo Bank, NA

1525 W WT Harris Blvd.

Charlotte, NC 28262-0680

Attn: Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered pursuant to the Amended and
Restated Credit Agreement dated as of April 28, 2015, by and among Patrick
Industries, Inc., the financial institutions party thereto, and Wells Fargo, as
Administrative Agent.

 

1.     The Administrative Agent is hereby authorized to disburse all Loan
Proceeds into the following account:

 

Bank Name: Wells Fargo Bank NA

ABA Routing Number: 121000248

Account Number: 4124810714

Account Name: Patrick Industries, Inc. Master Operating Account

 

2.     This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this _____ day of _____________, 20__.

 

 

 

 

 

 

 

 

 

 

Signature: 

 

 

 

By:

  

 

 

Title:

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D
TO
CREDIT AGREEMENT

Form Notice of Prepayment

 

[LETTERHEAD OF PATRICK INDUSTRIES, INC.]

 

_______________, 20__

 

 

Wells Fargo Bank, National Association, as Administrative Agent

MAC N2774-160

300 North Meridian Street, Suite 1600

Indianapolis, Indiana 46204

 

Re:     Amended and Restated Credit Agreement dated as of April 28, 2015

 

Ladies and Gentlemen:

 

Pursuant to Sections 2.4(c) and 4.4 of the Credit Agreement, we hereby give
notice that Borrower intends to prepay $____________ of the outstanding
principal amount of the [Revolving Credit Loans], [Swingline Loans] [or] [Term
Loans] on _______________.

 

All capitalized terms used in this notice are used with the meanings ascribed to
such terms in the Credit Agreement.

 

 

  Very truly yours,        

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title: 

 

 



 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT e
TO CREDIT AGREEMENT

NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

Wells Fargo Bank, National Association, as Administrative Agent

MAC N2774-160

300 North Meridian Street, Suite 1600

Indianapolis, Indiana 46204

 

1.     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of April 28, 2015, among Wells Fargo Bank, National Association, as
Administrative Agent for the Leaders (“Administrative Agent”), Patrick
Industries, Inc., an Indiana corporation (the “Borrower”), the Lenders who are
party to the Credit Agreement and the Lenders who may become a party to the
Credit Agreement pursuant to the terms thereof (as originally executed of from
time to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) Unless otherwise indicated, all terms defined in the Credit
Agreement have the same respective meanings when used herein.

 

2.     Pursuant to Section 5.2 of the Credit Agreement, the Borrower hereby
irrevocably requests to convert or continue, as the case may be, a [“Base Rate”]
[or] [“LIBOR Rate Loan”] as follows:

 

(a)     The Loan to be converted, or continued, as the case may be, consists of
["Base Rate" or "LIBOR"] Loans in the aggregate principal amount of $__________
which were initially advanced to the Borrower on __________, ____;

 

(b)     Such Borrowing is to be [converted into a Borrowing consisting of the
following type(s), amount(s) and, for each LIBOR Rate Loan, Interest Period,]
[or] [continued], as follows:

 

Type

Amount

Interest Period

     

 

 

(c)     If such Loans are to be converted into LIBOR Rate Loans, the initial
Interest Period for such Loans or Portions commencing upon conversion will be
__________ months; and

 

(d)     The date of the requested conversion is to be __________, ____.

 

3.     The Borrower hereby certifies to the Administrative Agent and the Lenders
that, on the date of this Notice, and after giving effect to the requested
conversion or continuation, as the case may be:

 

 


--------------------------------------------------------------------------------

 

 

(a)      The representations and warranties of the Loan Parties set forth in
Article VII of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true and correct in all material respects as of such date);

 

(b)      No Default or Event of Default has occurred and is continuing or will
result from the requested conversion or continuation contained herein; and

 

(c)      No material adverse change in the operations, business or condition
(financial or otherwise) of Borrower or the Loan Parties (taken as a whole) has
occurred since April 28, 2015.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has executed this Notice on the date set forth
above.

 

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

  

 

 

Name: 

 

 

 

Title: 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT F
TO
CREDIT AGREEMENT

 

Form of Officer’s Compliance Certificate

 

COMPLIANCE CERTIFICATE

 

This Officer’s Compliance Certificate (this "Certificate") is made and delivered
to Wells Fargo Bank, National Association (the "Agent"), in connection with the
Amended and Restated Credit Agreement dated April 28, 2015, among Wells Fargo
Bank, National Association, as Administrative Agent for the Leaders
(“Administrative Agent”), Patrick Industries, Inc., an Indiana corporation (the
“Borrower”), the Lenders who are party to the Credit Agreement and the Lenders
who may become a party to the Credit Agreement pursuant to the terms thereof (as
originally executed of from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) (as amended or restated from time to
time, the "Credit Agreement"). Capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement.

 

The undersigned, __________________________, hereby certifies that as of the
date hereof that he is the __________________ of Patrick Industries, Inc., and
further certifies that, to the best of his/her knowledge:

 

1.     As of the date of this Certificate, no Default or Event of Default has
occurred and is continuing.

 

2.      Attached hereto as Schedule 1 are the computations reflecting the
compliance on a Pro Forma Basis as of [insert end date of applicable Fiscal
Quarter or fiscal year, as the case may be] of the covenants set forth in
Section 9.15 of the Credit Agreement

 

3.     Attached hereto as Schedule 2 are the financial statements and other
reporting information required by Borrower and its Subsidiaries pursuant to
Article VIII of the Credit Agreement.

 

 

 

[SIGNATURES ON FOLLOWING PAGE
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 


--------------------------------------------------------------------------------

 

 

EXECUTED AND DELIVERED, on ______________, 20____.

 

 

PATRICK INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

   

 

 

 

[Name of Officer, Office Held]

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1

 



[Attach financial covenant calculations requested by Section 9.15 of Credit
Agreement.]

 

 


--------------------------------------------------------------------------------

 

 

Schedule 2

 

[Financial statements and reports required by Article VIII]

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

TO CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT ("Assignment Agreement") is entered
into as of _____________, 20__ between _________________________ ("Assignor")
and _________________________ ("Assignee"). Reference is made to the Agreement
described in Annex I attached hereto (the "Credit Agreement"). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Credit Agreement.

 

1.     In accordance with the terms and conditions of Section 12.10 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

 

2.     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary Guarantor or the
performance or observance by the Borrower or any Subsidiary Guarantor of any of
their respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
the Borrower to Assignor with respect to Assignor’s share of the advances made
pursuant to that Credit Agreement that are assigned hereunder, as reflected on
Assignor’s books and records.

 

3.     The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (e) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty].

 

 


--------------------------------------------------------------------------------

 

 

4.     Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the "Settlement
Date") shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (e) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

5.     As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that expressly survive this assignment as
expressly set forth in the Credit Agreement.

 

6.     Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.

 

7.     This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.

 

 
-2-

--------------------------------------------------------------------------------

 

 

8.     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

 

 
-3-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR]

 

  as Assignor  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

  as Assignee  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACCEPTED THIS DAY OF ______________, 20__

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

By:
                                                                                                      
     

Name:

Title:

 

 
-4-

--------------------------------------------------------------------------------

 

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.

Borrower: Patrick Industries, Inc.

 

2.

Name and Date of Credit Agreement:

 

Amended and Restated Credit Agreement, dated as of April 28, 2015, by and among
Patrick Industries, Inc., an Indiana corporation (the "Borrower"), the Lenders
who are party to the Credit Agreement and the Lenders who may become a party to
the Credit Agreement pursuant to the terms hereof and the Administrative Agent
(as originally executed or from time to time amended, restated, supplemented or
otherwise modified, the "Credit Agreement")

 

3. Date of Assignment Agreement:                            

4.

Amounts:

          (a)              Assigned Amount of Commitment Percentage  
$                          (b)              Assigned Amount of Advances 
$                        5. Settlement Date:                          6.
Purchase Price   $                        7. Notice and Payment Instructions,
etc. Assignee: Assignor:  

 

 

Assignee: 

 

 Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

Agreed and Accepted:

 

 

[ASSIGNOR]  

[ASSIGNEE]

 

 

 

 

By:                                                
                                         

By:                                            
                                             

 

Title:                                             
                                        

Title:                                        
                                             

 

 
Annex 1 - Page 1

--------------------------------------------------------------------------------

 


PATRICK INDUSTRIES, INC.,

 

an Indiana corporation, as Borrower  

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 
Annex 1 - Page 2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULES TO

 

CREDIT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1.1(a) Commitments

 

Lender

Revolving

Credit

Commitment

Revolving Credit

Commitment

Percentage

Term Loan

Commitment

Term Loan

Commitment

Percentage

Total

Commitment

Wells Fargo Bank, National Association

$43,400,000

24.80%

$18,600,000

24.80%

$62,000,000

Fifth Third Bank

$43,400,000

24.80%

$18,600,000

24.80%

$62,000,000

KeyBank National Association

$43,400,000

24.80%

$18,600,000

24.80%

$62,000,000

Bank of America, N.A.

$35,000,000

20.00%

$15,000,000

20.00%

$50,000,000

Lake City Bank

$9,800,000

5.60%

$4,200,000

5.60%

$14,000,000

Total

$175,000,000

100%

$75,000,000

100%

$250,000,000

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1.1 Existing Letters of Credit

 

Issuing Bank

Beneficiary

L/C number

Dollar amount

Wells Fargo

Travelers Indemnity

IS0002309

$145,000.00

Wells Fargo

Zurich American Insurance

SM239229W

$100,000.00

Wells Fargo

Sentry Insurance

IS0034985U

$950,000.00

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.1 Jurisdictions of Organization and Qualification

 

Entity

Jurisdiction

Patrick Industries, Inc.

Indiana

Alabama

Arizona

California

Florida

Georgia

Iowa

Idaho

Illinois

Kansas

Kentucky

Louisiana

Maine

Michigan

Minnesota

Mississippi

Nebraska

North Carolina

New Jersey

North Dakota

New Mexico

New York

Ohio

Oregon

Pennsylvania

South Carolina

Tennessee

Texas

Virginia

Vermont

Wisconsin

Wyoming

Adorn Holdings, Inc.

Delaware

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.2 Subsidiaries and Capitalization

 

Adorn

 

Shareholder

Class of Stock

Number of Shares Owned

Percentage Ownership

Patrick Industries, Inc.

Class A Common

29,043.956

100%

 

 

Adorn Holdings, Inc. is authorized to issue 50,000 share of Class A Common,
10,000 shares of Class B Common, 20,000 shares of Series A Preferred and 20,000
shares of Series B Preferred. No shares of Class B Common, Series A Preferred or
Series B Preferred are currently issued or outstanding.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.6 – Tax Matters

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.9 ERISA Plans

 

1.

Patrick Industries, Inc. Pension Plan For Hourly Employees Represented by United
Auto Workers Local 428, Mishawaka and Elkhart, Indiana.

 

2.

Patrick Industries, Inc. 401(k) Employee Savings Plan.

 

3.

Anthem Group Medical Plan

 

4.

Anthem Dental Plan

 

5.

VSP Vision Plan

 

6.

Lincoln Financial Voluntary Life and Accidental Death & Dismemberment Plan

 

7.

New Avenues Employee Assistance Program

 

8.

Patrick/Anthem Wellness Plan

 

9.

AFLAC Voluntary Plans

 

10.

Prepaid Legal and Identity Theft Services

 

11.

Short Term Disability Plan

 

12.

Lincoln Financial Long Term Disability Plan

 

13.

Executive Retirement Plan

 

14.

Health Club Membership Reimbursement Plan

 

15.

HSA Wellness Rewards Plan

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.12 Material Contracts

 

Lease Agreement between Patrick Industries, Inc. and Fiber Composites, LLC dated
October 28, 2013 for the period January 1, 2014 through December 31, 2016 for
the property located at 44017 US Highway 52, New London, NC.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.13

 

Labor and Collective Bargaining Agreements

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.18 Real Property

 

Owned

 

1.

1001 Beltline, Decatur, AL 35601

2.

107 W. Franklin St., Elkhart, IN 46516

3.

28163 CR 20, Elkhart, IN 46517

4.

1930 West Lusher, Elkhart, IN 46517 (also known as 2044 West Lusher, Elkhart, IN
46517)

5.

20 Eby Chiques Rd., Mount Joy, PA 17552

6.

2225 Cypress St., Valdosta, GA 31601

7.

1500 Old Fort Graham Rd., Lacy Lakeview, TX 76705

8.

44017 US Highway 52 N, New London, NC 28127

9.

203 S. Huntington Avenue, Syracuse, Indiana 46567

10.

57766 County Road 3, Elkhart, Indiana 46516

11.

101 Joan Drive, Middlebury, Indiana 46540

12.

1820 Dogwood Road; 1757-1849 Dogwood Road, Bremen, Indiana 46506

13.

730 High Road, Bremen, Indiana 46506

14.

1515 Leininger Avenue, Elkhart, IN 46517

15.

1101 Herman Street, Elkhart, IN 46516

16.

4201 Eastland Drive, Elkhart, IN 46516

17.

57755 Holiday Place, Elkhart, IN 46517

 

 

Leased

 

1.

1808 W Hively Ave, Elkhart IN 46517

2.

57420 Nagy Dr, Elkhart IN 46517

3.

13414 Slover Ave, Fontana CA 92337

4.

3401 Etiwanda Ave., Bldg. 931 Section D East, Jurupa Valley, CA 91752

5.

8399 W. Van Buren, Bldg. 1, Suite 106, Tolleson, AZ 85353

6.

1077 Sesame St, Bensenville IL 60106

7.

4505 Wyland Dr, Elkhart IN 46516

8.

710 Gerber Street, Ligonier, IN 46767

9.

1494 Gerber Street, Ligonier, IN 46767

10.

519 Gerber Street, Ligonier, IN 46767

11.

501 W. Railroad Avenue, Syracuse, IN 46567

12.

11055 SW Industrial Way, Tualatin, OR 97062 (Bldg. 14)

13.

10510 SW Industrial Way, Tualatin, OR 97062 (Bldg. 1)

14.

11135 SW Industrial Way, Tualatin, OR 97062 (Bldg. 10)

15.

57784 CR 3, Elkhart, IN 46517

16.

1508 Eisenhower Drive, Goshen, IN 46526

17.

2371 Rainbow Road, Warsaw, IN 46582

18.

3352 Maple City Drive, Goshen, IN 46526

19.

3249 Maple City Drive, Goshen, IN 46526

20.

3125 Maple City Drive, Goshen, IN 46526

21.

2761 Firethorn Drive, Goshen, IN 46526

 

 
 

--------------------------------------------------------------------------------

 

 


22.

2758 Elders Drive, Goshen, IN 46526

23.

2948 Hackberry Drive, Goshen, IN 46526

24.

218 E. 2nd Street, Bremen, IN 46506

25.

1245 W. North Street, Bremen, IN 46506

26.

55056 Phillips Street, Elkhart, IN 46514

27.

2466 North 200 West, Warsaw, IN 46580

28.

107 Rush Court, Elkhart, IN 46516

29.

99 Elmwood Ave, Landisville, PA 17538

30.

70891 CR 23, New Paris, IN 46553

31.

71103 CR. 23, New Paris, IN 46553

32.

3659 Destiny Drive, Bremen, IN 46506

33.

501 W. Railroad Ave., Syracuse 46567

34.

1610 Leininger Ave., Elkhart, IN 46517



 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.19 Litigation

 

None.

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule 8.21 Post Closing Matters

 

1.     Items required by Section 6.1(d) of the Credit Agreement within thirty
(30) days of the Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 9.1 Existing Indebtedness

 

1.

Equipment Lease Agreement No. 0302244-400 between Wells Fargo and Creative Wood
Designs, Inc. dated March 9, 2010 for one (1) new Onsrud CNC router Model
122HD18H2.

 

2.

Equipment Lease Agreement No. 8451799-002 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated August 19, 2011 for one (1)
new C.R. Onsrud Model 122HD18 “Extreme Duty” CNC Router and one (1) new Weinig
Molder.

 

3.

Equipment Lease Agreement No. 8451799-003 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated October 21, 2011 for one (1)
Solvent Recycler SR180V/Nitro System.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 9.2 Existing Liens

 

1.

Equipment Lease Agreement No. 0302244-400 between Wells Fargo and Creative Wood
Designs, Inc. dated March 9, 2010 for one (1) new Onsrud CNC router Model
122HD18H2.

 

2.

Equipment Lease Agreement No. 8451799-002 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated August 19, 2011 for one (1)
new C.R. Onsrud Model 122HD18 “Extreme Duty” CNC Router and one (1) new Weinig
Molder.

 

3.

Equipment Lease Agreement No. 8451799-003 between General Electric Capital
Corporation and Creative Wood Designs, Inc. dated October 21, 2011 for one (1)
Solvent Recycler SR180V/Nitro System.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 9.3 Existing Loans, Advances and Investments

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 9.7 Transactions with Affiliates

 

Second Amended and Restated Registration Rights Agreement, dated as of December
11, 2008, by and among Patrick Industries, Inc., Tontine Capital Partners, L.P.,
Tontine Capital Overseas Master Fund, L.P. and the lenders party thereto, as
amended by Amendment No. 1 thereto dated as of March 31, 2011 and by Amendment
No. 2 thereto as of September 16, 2011.

 

 